Revised November 16, 1999

                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 95-20871



                         BOBBY JAMES MOORE,

                                                Petitioner-Appellee,


                               VERSUS


           GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT
          OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                              Respondent-Appellant.




          Appeal from the United States District Court
               for the Southern District of Texas
                          October 27, 1999


      ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


                            ON REHEARING
Before SMITH, EMILIO M. GARZA, and DeMOSS, Circuit Judges.

DeMOSS, Circuit Judge:

     The original panel opinion (presently available at 185 F.3d

244 (5th Cir. Aug. 10, 1999)) is hereby withdrawn and replaced with

the following.

     The Director of the Texas Department of Criminal Justice,
Institutional Division appeals from the district court’s final

judgment granting Bobby James Moore’s petition for habeas corpus

relief from his capital sentence and remanding to the state court

for a new punishment hearing.1           We affirm, as modified by this

opinion, and remand with instructions.



                                    I.

      The district court’s decision in this matter left the state

trial court’s judgment of guilt intact, but granted relief as to

punishment only by reversing that portion of the state trial

court’s judgment imposing the death penalty and remanding to the

state trial court for a new punishment hearing.         This is the second

time we have been asked to review that decision.                Our first

decision    followed   this    Circuit’s    then-existing   precedent    by

applying    newly-   enacted   provisions    of   the   Antiterrorism   and

Effective Death Penalty Act of 1996 (AEDPA) to Moore’s petition,

which was pending on the April 24, 1996 effective date of AEDPA.

See Moore v. Johnson, 101 F.3d 1069 (5th Cir. 1996), vacated, 117

S. Ct. 2504 (1997).       In that decision, we concluded that the

district court failed to afford the state habeas court’s fact

findings the deference required by AEDPA’s stringent standard of

review.    See Moore, 101 F.3d at 1076; see also 28 U.S.C. § 2254(d)


  1
     The Director has custody of appellee Bobby James Moore
pursuant to a judgment and sentence of death entered by the 185th
Judicial District Court of Harris County, Texas.

                                     2
(providing that the Court may not grant habeas relief with respect

to any claim that was adjudicated on the merits in a state court

proceeding unless that adjudication “resulted in a decision that

was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court

of the United States").

      Shortly after our decision, the Supreme Court decided Lindh v.

Murphy, 117 S. Ct. 2059 (1997).          Lindh holds that the provisions of

AEDPA relevant to this appeal do not apply to habeas corpus

petitions that, like Moore’s, were pending as of the April 24, 1996

effective date of AEDPA.          Lindh, 117 S. Ct. at 2068.                     Lindh

overrules this Circuit’s pre-Lindh precedent, which held that AEDPA

applied    to   habeas   claims   pending         at   the   time    AEDPA   became

effective.      See, e.g., Drinkard v. Johnson, 97 F.3d 751 (5th Cir.

1996);    see   also   United   States       v.   Carter,    117    F.3d   262   (5th

Cir. 1997) (recognizing that Lindh overruled Drinkard and its

progeny).

      After our initial decision, Moore petitioned for and the

Supreme Court granted a writ of certiorari, remanding the case to

our Court for reconsideration in light of Lindh and the more

lenient standards of review applicable under pre-AEDPA law.2                      See


  2
     Moore v. Texas, 117 S. Ct. 2504 (1997). Although Lindh itself
was a non-capital case, its holding extends to all cases
potentially controlled by Chapter 153 of AEDPA, which is codified
at 28 U.S.C. §§ 2241-2255. See Lindh, 117 S. Ct. at 2068 (“the new

                                         3
28 U.S.C. § 2254(d) (1994) (providing that state habeas court fact

findings   are   entitled   to   a   presumption   of   correctness,   but

permitting a federal court to reject state habeas court fact

findings that are “not fairly supported by the record”).          Having

concluded a thorough re-examination of the record, we find that the

district court’s judgment is correct when examined in light of the

pre-AEDPA law applied therein. We therefore affirm the judgment of

the district court as modified by this opinion.



                                     II.

     The single issue before the Court for resolution is whether



provisions of Chapter 153 generally apply only to cases filed after
the Act became effective”). AEDPA contains a separate chapter,
Chapter 154, which is potentially applicable to habeas cases that
were pending on AEDPA’s effective date. See 28 U.S.C. §§ 2261-
2266. Chapter 154 provides for an expedited disposition of capital
habeas claims that is favorable to the state. Application of the
more favorable provisions is conditioned, however, upon state
compliance with statutory requirements intended to ensure that the
habeas petitioner is afforded adequate counsel.      Texas has not
complied with the dictates of § 2261. Indeed, none of the three
states within the geographic province of this Court have opted to
comply with § 2261. For that reason, this Court has responded to
Lindh by applying pre-AEDPA law in those capital cases that were
pending at the time AEDPA became effective. See, e.g., Castillo v.
Johnson, 141 F.3d 218, 220 n.1 (5th Cir.), cert. denied, 119 S. Ct.
28 (1998); Cannon v. Johnson, 134 F.3d 683, 685 (5th Cir. 1998); De
La Cruz v. Johnson, 134 F.3d 299, 301 (5th Cir.), cert. denied, 118
S. Ct. 2352 (1998); Hogue v. Johnson, 131 F.3d 466, 469 n.1 (5th
Cir. 1997), cert. denied, 118 S. Ct. 1297 (1998); Green v. Johnson,
116 F.3d 1115, 1119 (5th Cir. 1997). Obviously, should the State
of Texas opt to comply with the statutory dictates of chapter 154,
this Court would be obliged to apply those provisions, without
regard to whether the petition for habeas corpus relief was filed
before the effective date of AEDPA.

                                      4
Moore was deprived of his Sixth Amendment right to effective

assistance of trial counsel during his 1980 capital trial.                   Moore

claims that trial counsel were constitutionally deficient in their

pretrial   investigation     of   and   presentation      of    a   false    alibi

defense, and in their failure to investigate, develop, or present

mitigating evidence during the guilt or punishment phase of his

capital trial.   Moore’s ineffective assistance of counsel claim is

governed by the familiar Strickland standard:



           First, the defendant must show that counsel’s
           performance was deficient. This requires showing
           that counsel made errors so serious that counsel
           was not functioning as the “counsel” guaranteed the
           defendant by the Sixth Amendment.      Second, the
           defendant must show that the deficient performance
           prejudiced the defense. This requires showing that
           counsel’s errors were so serious as to deprive the
           defendant of a fair trial, a trial whose result is
           reliable.    Unless a defendant can make both
           showings, it cannot be said that the conviction or
           death sentence resulted from a breakdown in the
           adversary   process   that   renders   the   result
           unreliable.

Strickland v. Washington, 104 S. Ct. 2052, 2064 (1984).

     “Judicial scrutiny of counsel's performance must be highly

deferential.”     Id.   at    2065.     We   therefore    indulge     a     strong

presumption that strategic or tactical decisions made after an

adequate investigation fall within the wide range of objectively

reasonable   professional     assistance.        Id.     at    2065-66.       Such

decisions are “virtually unchallengeable” and cannot be made the

basis of relief on a Sixth Amendment claim absent a showing that

                                        5
the decision was unreasonable as a matter of law.                See id. at 2066;

Loyd v. Whitley, 977 F.2d 149, 157 (5th Cir. 1992); Wilson v.

Butler, 813 F.2d 664, 672 (5th Cir. 1987).               Strategic choices made

after less than complete investigation are reasonable only to the

extent     that   reasonable       professional     judgments       support     the

limitations on investigation.            Strickland, 104 S. Ct. at 2066;

Whitley, 977 F.2d at 157-58.

     The district court concluded that Moore’s counsel rendered

constitutionally       deficient      performance   at    both    the   guilt   and

punishment phases of his trial, but found prejudice, and therefore

granted relief, as to Moore’s capital sentence only.                The district

court’s decision is premised upon subsidiary findings that trial

counsel were deficient in the two major areas identified by Moore.

First, the district court found that counsel, in their presentation

of an illogical and incredible alibi defense: (1) conducted an

inadequate pretrial investigation, (2) ignored or excluded evidence

that the offense was accidental, rather than intentional, (3)

suborned    perjury,      and   (4)   elicited   unduly     damaging    testimony

against Moore on cross-examination of a state witness. Second, the

district court found that counsel completely failed to investigate,

develop,    or    offer     available     mitigating      evidence,     including

previously redacted and exculpatory portions of Moore’s purported

confession, during the punishment phase of Moore’s capital trial.




                                         6
     On appeal, the Director maintains that the district court

impermissibly substituted its own de novo view of the state court

record for binding state habeas court fact findings, thus failing

to afford those fact findings the presumption of correctness

required by the pre-AEDPA version of 28 U.S.C. § 2254(d).               With

respect to deficient performance, the Director maintains that both

the decision to pursue an alibi defense and the decision not to

present mitigating evidence were strategic decisions that are

entitled to deference under Strickland. With respect to prejudice,

the Director maintains that Moore cannot establish prejudice during

the punishment phase of his trial on the basis of deficient

performance during the guilt phase of his trial.                 Thus, the

Director     maintains   that   deficient      performance   arising    from

presentation of the alibi defense may not be imputed to the

punishment phase of Moore’s trial.           The Director further argues

that admission of the mitigating evidence proposed by Moore would

not have affected the jury’s decision to impose the death penalty.

Finally, the Director argues that the district court exceeded its

authority by remanding with instructions that the state court

conduct a new punishment hearing.

     Moore    responds   that   the       district   court   complied   with

28 U.S.C. § 2254(d) by affording any relevant state habeas court

fact findings the deference justified by the record in this case.

See 28 U.S.C. § 2254(d)(8) (1994) (providing that the federal court


                                      7
may, after a review of the relevant record, reject state habeas

court fact findings that are “not fairly supported by the record”).

Moore further responds that the record reflects counsel did not

make    fully     informed       strategic       decisions     with       regard       to   the

presentation      of    the   alibi     defense     or   the    failure       to       present

mitigating evidence.          To the contrary, Moore responds that counsel

failed to properly investigate the controlling facts and law, both

as to guilt and as to punishment, with the effect that available

and    availing       evidence    was   never      developed.         Moreover,         Moore

responds      that     counsel’s    decision       to    exclude      the    potentially

exculpatory evidence that was developed was both professionally

unreasonable and based upon an erroneous understanding of the

controlling legal principles. Thus, Moore maintains that there are

no    reasonable       strategic      decisions      entitled        to    this        Court’s

deference under Strickland.                 With respect to prejudice, Moore

maintains that there is a reasonable probability that, but for

counsel’s deficient performance at both the guilt and punishment

phases   of     his    capital     trial,    the    jury     would    have     reached        a

different decision with respect to the appropriate sentence in his

case. Accordingly, Moore argues in support of the district court’s

determinations         that   trial     counsel     were     ineffective          in    their

pretrial investigation and presentation of the alibi defense, and

in their failure to investigate, develop or present mitigating

evidence during the punishment phase of Moore’s trial.



                                             8
     Significantly, Moore has not cross-appealed. We are therefore

limited to a review of the district court’s decision that there is

a   reasonable     probability   that      but   for   counsel’s     deficient

performance at either the guilt phase or the punishment phase or

both, Moore would not have been sentenced to death.                Given the

absence of a cross-appeal, the district court’s decision that Moore

failed to demonstrate prejudice as to the guilt phase of his

capital trial is not before this Court for review, and we are not

at liberty to expand upon the relief granted by the district court.

See United States v. Coscarelli, 149 F.3d 342 (5th Cir. 1998) (en

banc).

     Having reviewed the record and the arguments of the parties we

affirm, with some modifications, the district court’s determination

that counsel’s performance was deficient during the guilt phase of

Moore’s   trial.       We   likewise       affirm   the   district     court’s

determination that counsel’s failure to investigate, develop or

present mitigating evidence including exculpatory evidence that the

offense was accidental, during either phase of Moore’s capital

trial, constituted constitutionally deficient performance that

prejudiced the outcome of the punishment phase of Moore’s trial.

Accordingly, we affirm the district court’s grant of relief.

     We agree, however, with the Director that the district court

exceeded its authority by ordering the state court of conviction to

conduct a new punishment hearing.          The decision whether to pursue



                                       9
a    new punishment     hearing     pursuant      to   Texas    Code    of   Criminal

Procedure article 44.29(c) is vested with the state court of

conviction. We therefore remand for entry of an order granting the

writ of habeas corpus, but permitting the state court of conviction

a reasonable time in which to cure the constitutional error by

imposing   a   sentence       of   less    than   death   or    conducting     a   new

punishment hearing as authorized by Texas state law.



                                          III.

       Moore’s case has been pending, in one court or another, for

almost    twenty     years.        An     extensive    review    of    the   various

proceedings, including the evidence adduced at Moore’s trial, is

essential to an understanding of our disposition.

A.     The Offense

       Moore was convicted of capital murder for the death of Jim

McCarble, which was committed in the course of a bungled robbery of

the Birdsall Super Market in Houston, Texas on April 25, 1980.                      On

that day, McCarble and his fellow employee Edna Scott were working

in the courtesy booth at the front of the store.                Arthur Moreno and

Debra Salazar were checking groceries at nearby registers.                     Three

men, later identified as Willie “Rick” Koonce, Everett Anthony

Pradia, and petitioner Moore, entered the store.                  Koonce, who was

identified in pretrial line-ups and at trial by several witnesses,

entered the courtesy booth with a white cloth bank bag and ordered

McCarble to “[f]ill it up, man.             You being robbed.”         McCarble then

                                           10
jumped to the left of Scott, which allowed Scott to see a second

man, later identified as Moore, standing outside the courtesy booth

and pointing a shotgun in her direction.      The man holding the

shotgun was wearing a wig and sunglasses, which together with the

shotgun, obscured part of his face.       The shotgun itself was

partially wrapped in two plastic bags.   Neither Scott nor Moreno

nor Salazar was able to positively identify Moore as the man

holding the shotgun at either the pretrial line-up or at trial.

Scott testified that the man with the shotgun must have been

significantly taller than herself because she was able to look

directly into his eyes, notwithstanding the fact that she was

standing on the floor of the elevated courtesy booth.   At trial, it

was demonstrated that Moore was approximately the same height, if

not slightly shorter, than Scott. Salazar’s testimony on the issue

of identity was the strongest.    Salazar initially testified that

she was certain that Moore was the man pointing the shotgun into

the courtesy booth.   But Salazar later qualified her testimony by

stating that she was not certain and could be mistaken.     Leonard

Goldfield, the manager of the Birdsall Super Market, testified that

he only saw two men whom he suspected of participating in the

robbery.   Goldfield positively identified those two men as Koonce

and Pradia.

     When Scott observed the man with the shotgun, she shouted to

the assistant manager that there was a robbery in progress and then

dropped to the floor of the courtesy booth.   Pradia, sensing that

                                 11
the robbery was going wrong, fled the store.              Moreno and Salazar

testified that they observed the man with the wig rise up on his

toes and aim the shotgun down into the courtesy booth.                   Scott

testified     that   she   heard   the    shotgun   discharge   and   observed

McCarble, who sustained a fatal wound to the head, fall to the

floor beside her.

     Koonce and Moore fled the store.          On the way to the car, Moore

dropped one of the plastic bags covering the gun and the wig he was

wearing.      Store customer Wulfrido Cazares observed the three

robbers get into a red and white car and made a mental note of the

license plate number.        Cazares had the letters memorized, but had

two alternative configurations for the numerical portion of the

license plate.       When those numbers were later given to the police,

one of the numbers was registered to a red and white Mercury Cougar

belonging to Koonce.

B.   The Investigation

     The plastic bag and wig dropped by the shooter were later

recovered from outside the store by police.           Police also recovered

a second plastic bag that was left at the front of the courtesy

booth.     The bag found in front of the courtesy booth contained a

second wig.     One of the bags was found to contain a sales receipt

issued   to    Betty   Nolan.      The    receipt   was   traced   and   police

interviewed Nolan.         Nolan told the police that petitioner Moore

sometimes lived at her house, sharing a room with her son Michael

Pittman.      Nolan told one of the officers that Moore had been at

                                         12
Nolan’s house on the day of the offense.            Moore and his sister both

testified that Moore moved out of Nolan’s house several months

before the offense because he had an argument with Pittman.                  Moore

and his sister also testified that he could not have returned to

the house because Nolan changed the locks after the argument

between Moore and Pittman.

     Police searched Nolan’s home and recovered a shotgun between

the mattress and box springs of Moore’s bed.                 A ballistics expert

testified at trial that it is impossible to determine whether a

particular    shotgun    was     used   in   an   offense     by   examining   the

projectiles, or shot, from the shotgun.                 Thus, the expert was

unable to determine, from the size 8 shot recovered from the floor

of the courtesy booth and from McCarble’s head, whether the shotgun

recovered from Nolan’s house was the weapon used to kill McCarble.

Several witnesses testified, however, that the shotgun recovered

from Nolan’s home was similar to or looked like the weapon that was

aimed into the courtesy booth during the robbery.                  The ballistics

expert also testified that one of the shells found with the shotgun

contained size 8 shot and that a single expended shell found with

the shotgun had indeed been fired from the shotgun recovered from

Nolan’s house.

     Police    were     unable     to   find      suitable    fingerprints     for

comparison to Moore’s on either the shotgun or the plastic bags.

Moore testified that Pittman owned the shotgun, which had been

stolen from one of Pittman’s former employers.                The state did not

                                        13
offer any evidence relating to whether the gun was registered or

whom the gun was registered to.         Moore also testified that,

according to Pradia, Pittman was the third man who held the shotgun

during the robbery.    Moore testified that Pittman had four prior

robbery convictions.    Evidence offered at trial established that

Pittman was then incarcerated pursuant to a judgment of criminal

conviction for burglary of a building.

     Police also discovered that Nolan had several wigs and wig

stands in her home.    Photographs were made of six wig stands.          Of

the six stands, only four had wigs.      Thus, two wigs, the number

found at the crime scene, were missing.        The two wigs secured at

the crime scene were tested for hair samples.      Although some small

pieces of hair were obtained, the samples were too small for any

meaningful comparison to exemplar hairs from Moore’s head.

     Meanwhile,   police   arrested   Koonce   based    upon    the   store

customer’s description of the robbers’ car and license plate

number.    Koonce gave a confession implicating Pradia and Moore.

Pradia’s billfold was found in Koonce’s car.           When Pradia heard

police were looking for him, he turned himself in.             Pradia also

gave a confession, and like Koonce, Pradia implicated Moore in the

robbery.




                                 14
C.     Moore’s Arrest and Interrogation

       Based upon information received from Koonce and Pradia and the

evidence obtained from Nolan’s house, police obtained an arrest

warrant for Moore.        Around the same time, police received a

telephone call from citizen Bobby White, who was an acquaintance of

Moore’s father, Ernest “Junior” Moore.          White told police that he

had accompanied Junior Moore and petitioner Bobby Moore to Moore’s

grandmother’s house in Coushatta, Louisiana on the morning of

Tuesday, April 29, 1980, four days after the robbery and around the

time of Koonce’s and Pradia’s arrest. White told police that Moore

took luggage and that he remained in Coushatta when Junior Moore

and Bobby White returned to Houston on Wednesday, April 30, 1980.

Moore was still in Coushatta when Bobby White and Junior Moore made

a second trip to the grandmother’s house on May 1 and 2.                    When

White returned to Houston from the second trip, on Friday, May 2,

1980, he called the Houston police and told them that Bobby Moore

was in Coushatta at his grandmother’s house.

       Houston police contacted the Louisiana State Police, who

arrested Moore at his grandmother’s house. On May 5, 1980, Houston

Police   Officers   D.    W.   Autrey    and   Larry   Ott,   who   had     been

investigating the robbery, traveled to Louisiana to bring Moore

back to Houston.       Once the trio returned to Houston, Moore was

interrogated about his role in the crime.           The Director claims that

this   interrogation     resulted   in    Moore’s    confession,    which    was

introduced at trial.      Moore claims that, although he was beaten to

                                     15
induce his cooperation, he never signed a written statement. Moore

introduced a booking photo of himself taken three or four days

after the interrogation that reflects some swelling on the left

side of his face and head.   Photos taken of a pretrial line-up done

on May 7, 1980, however, do not show any appreciable distortion in

Moore’s features.

D.     The Trial

       Moore’s case was called to trial in July 1980.     Moore was

defended by Alfred J. Bonner, who was retained and paid by Moore’s

family, and C. C. Devine.    Early in the trial, the state attempted

to introduce Moore’s confession through Officer Ott.        Moore’s

counsel objected and the jury was removed from the courtroom while

the trial court considered whether Moore’s confession would be

admitted into evidence.

       Moore’s purported confession recites that Koonce, Pradia, and

Moore were riding around in Koonce’s car looking for some place to

rob.    After casing the store, the three men decided that Koonce

would enter the courtesy booth, that Pradia would remove money from

the registers, and that Moore was to guard the courtesy booth and

the front door with his shotgun. The confession recites that Moore

wore a wig and covered the shotgun with two plastic shopping bags

before entering the store.    When Scott started shouting that there

was a robbery in progress, Moore shouted to Koonce that it was time




                                  16
to leave.   When Koonce did not respond, Moore approached the front

of the courtesy booth.       About the actual shooting, the confession

states:

            The old man in the booth leaned over to open a
            drawer in the booth. I started trying to push him
            back with the barrel of the shotgun. I was leaning
            over the counter of the booth and I suddenly fell
            backwards and the butt of the gun hit my arm and
            the gun went off. I didn’t learn until later that
            the man had been shot. I seen it on T.V. The man
            must have been standing back up as I fell backwards
            and the gun went off.

After the robbery, the confession states that the three men ran out

of the store and drove to Betty Nolan’s house.               Moore stayed at

Nolan’s and Pradia and Koonce left.           The confession also states:

            I swear I was not trying to kill the old man and
            the whole thing was an accident.

     Officer Ott stated on voir dire by the state that both the

inculpatory    portions     of   the    confession,   demonstrating    Moore’s

involvement,    and   the   exculpatory      portions   of   the   confession,

tending to establish that the shooting was an accident, were

verbatim recitals of Moore’s voluntary statements concerning his

participation in the crime.            Officer Ott testified that he typed

Moore’s confession, which was executed on blue paper.

     Moore testified on voir dire that he had refused to sign any

statement or confession.         Moore further testified that his refusal

so angered the interrogating officers that he was struck repeatedly

on the left side of his face.            Moore conceded that he eventually

signed two pieces of blank white paper, but only because the


                                        17
officers told him he would be released if he did so.                        Moore

testified that he had not signed anything printed on blue paper and

that the signature on the blue confession being offered by the

state was not his own.

       Moore’s counsel argued that the confession was inadmissible,

either because it was not signed by Moore or because it was

involuntarily given.         The trial court denied Moore’s motion to

suppress and the confession was deemed admissible. Before the jury

was brought back in, however, the state informed the trial court

that   it   wished    to   exclude      the    exculpatory     portions   of    the

confession    quoted   above,      which      tended   to    establish   that   the

shooting was accidental.          Moore’s defense counsel stated that they

had not reached a decision with respect to whether they would be

offering the remainder of the confession.              Moore’s counsel secured

a ruling from the trial court prohibiting the state from making any

reference to the portions of the confession that were being omitted

until that decision could be made.              In response, the state agreed

to   merely   cover    the   exculpatory        language     when   entering    the

inculpatory    portions      of   the   confession,         thus   preserving   the

language for later use by the defense.                 Once that agreement was

reached, however, Moore’s counsel inexplicably changed course,

stating that they would not use the exculpatory portions of the

confession and that those portions should be completely “cut out”

of the exhibit given to the jury.               As a result, the exculpatory

passages in the confession were “whited out,” and the confession

                                         18
presented to the jury contained no mention of the actual shooting.

Rather, the confession placed Moore at the crime scene, holding a

shotgun pointed in McCarble’s direction, and then, following a

conspicuously large blank space where the exculpatory text was

deleted, the confession described how the three men fled the store.

Defense counsel’s failure to offer the exculpatory portions of

Moore’s confession, at either the guilt phase or the punishment

phase of Moore’s trial, forms a significant part of Moore’s claim

that he received ineffective assistance of counsel.

     In addition to the evidence described above, the state also

offered Pradia’s testimony against Moore in its case-in-chief.

Pradia testified pursuant to a plea bargain. Pradia testified that

the three men met at Betty Nolan’s house on the morning of April

25, 1980, and then rode around in Koonce’s car deciding upon a

store to rob.   Pradia testified that he cased the store before the

robbery by going in to see who was working and whether the robbery

was feasible. Pradia’s testimony was corroborated by the testimony

of store employees who testified that they observed Pradia in the

store earlier in the day.   Pradia’s testimony was also consistent

with many details contained in the inculpatory portions of Moore’s

confession which were submitted to the jury.   Pradia told the jury

that when Koonce and Moore joined him in the car after the robbery,

Moore told Pradia that Moore shot someone inside the store.   Pradia

testified that he did not believe Moore until he saw the news

coverage about McCarble’s death.

                                 19
     Moore’s counsel pursued an alibi defense.            Moore claims in

this habeas     action   that   his   trial   counsel   knew   that   Moore’s

confession was true; that is, that Moore participated in the

robbery and that he unintentionally shot Jim McCarble.                 Moore

maintains that counsel nonetheless created a false alibi defense,

and then pressured Moore and his sisters Clara Jean Baker and

Colleen McNiese to testify falsely that Moore was in Coushatta,

Louisiana at his grandmother’s house on April 25, 1980, the date of

the offense.      Clara Jean Baker and petitioner Moore eventually

testified before the jury in support of the fabricated defense.

     Without regard to whether counsel knowingly suborned perjured

testimony, as Moore alleges, the presentation of the alibi defense

can only be described as pathetically weak. Moore’s sister, Baker,

initially testified that she drove Moore to Coushatta, Louisiana on

April 14, 1980 and picked him up the next Monday, April 21, 1980.

The problem with that testimony, of course, is that it did not

place Moore in Louisiana on the offense date, April 25, 1980.

Baker then changed her testimony to state that she drove Moore to

Louisiana on Monday, April 21, and did not pick him up until

Monday, April 28, 1980.          Baker testified that Moore went to

Louisiana to care for his grandmother because Moore’s grandmother

was ill.    Baker testified that she went to get him the next week

because    he   was   bored.     Notwithstanding    Moore’s     boredom   in

Louisiana, Baker testified that she was aware Moore returned to

Louisiana the following morning, Tuesday, April 29, 1980, with his

                                      20
father, Junior Moore, and Bobby White.

     Moore also testified in support of the false alibi, telling

the jury that he was in Louisiana on the date of the alleged

offense.   But on cross-examination, Moore testified that he was

certain he went to Louisiana on Monday, April 21, 1980, and that he

stayed there only four or five days.        When confronted with the fact

that he could have therefore been back on April 25, the day of the

offense, Moore backtracked and said he returned with his sister

Baker on either April 26 or April 27.        Thus, Moore’s own testimony

conflicted with that of Baker’s with respect to when he returned to

Houston.     That inconsistency was compounded by Moore’s further

testimony that he returned to Louisiana with his father and Bobby

White on the same day he returned to Houston, rather than the

following day, as Baker had testified.            Moore also repeated in

substance his voir dire testimony concerning the circumstances of

his arrest    and   interrogation,    and   his   denial   of   the   written

confession.    Defense counsel attempted to bolster the floundering

alibi defense with the testimony of Houston Police Officer J. H.

Binford, who verified that neither Edna Scott nor Debra Salazar nor

Arthur Moreno was able to identify Moore in a pretrial line-up as

a person who participated in the robbery.

     Not surprisingly, the state responded to Moore’s alibi defense

on rebuttal with evidence relating to extraneous conduct and

offenses involving similar conduct.         See, e.g., Hughes v. State,



                                     21
962 S.W.2d 89, 92 (Tex. App.--Houston [1st Dist.] 1997, pet. ref’d)

(subject to certain exceptions, evidence of similar extraneous

conduct may be admissible on the issue of identity once a defendant

raises   an    alibi    defense).        The   state   first       used   its   cross-

examination of Moore to catalogue Moore’s prior convictions, three

for burglary and one for aggravated robbery. The state also called

three witnesses to two separate robberies of small grocery stores

in the Houston area.          Those robberies occurred on April 11 and

April 18, 1980, the two Fridays preceding the Friday, April 25,

1980 robbery      of    the   Birdsall    Super    Market.         Store    employees

positively identified Moore as being one of the perpetrators at

both   robberies.        As   to   the   first    robbery,     a    store   employee

testified that Moore and two other black men entered the store, and

that Moore stood at the front of the courtesy booth holding a

shotgun.      As to the second robbery, a store employee and a store

customer testified that Moore and another black man entered the

store, and that Moore held a shotgun during the robbery.                    This very

damaging testimony became admissible only because Moore pursued an

alibi defense.         There is no dispute that the evidence would not

have been admissible had Moore pursued an accidental shooting

defense instead.        The state also called a Louisiana State Police

Officer who knew Moore’s grandmother very well and who arrested

Moore at his grandmother’s house.                That officer testified that,

contrary to Moore’s testimony and that of his sister, Moore’s

grandmother was and had been in good health.                   The officer also

                                          22
testified that he had not seen Moore at the grandmother’s house or

in the vicinity of the small town of Coushatta before the date of

arrest.

     Closing arguments followed.     The state argued that Moore’s

confession was voluntary.     The state also argued that Moore’s

confession was accurate, at least as to those portions submitted to

the jury.     Contrary to its pre-submission agreement, the state

referred to the obviously omitted portions of the confession,

stating that the confession was edited because the state did not

want to vouch for exculpatory language Moore included in his

confession.   Notwithstanding that position, the state argued that

Officer Ott would not have included exculpatory language in a

fraudulently prepared confession.    Thus, the state relied upon the

existence of the undisclosed and excised exculpatory language to

support its argument that the confession was voluntary.    The state

did not, however, clarify that the excluded language supported an

accidental shooting theory.   To the contrary, the state tried to

negate any such impression by emphasizing that there had been no

contention in the case that the shooting was accidental.

     Defense counsel Devine and Bonner made separate arguments,

which were in part contradictory.    For example, Devine criticized

the police and their investigation while Bonner said he had no

complaint against the police.    Devine’s argument was consistent

with Moore’s alibi defense.   But Bonner essentially abandoned the

alibi defense, stating that it made no difference whether Moore’s

                                23
sister testified truthfully or whether Moore’s grandmother was in

fact in ill health.      Bonner characterized the evidence relating to

Moore’s alibi as nothing more than a series of “rabbit trails.”

Bonner placed his focus instead upon the alleged forgery of Moore’s

confession, and upon whether the state’s other evidence was strong

enough to place Moore at the Birdsall Super Market on April 25,

1980.

     The state’s rebuttal argument relied heavily upon the pitiful

failure of the alibi defense.           The state also emphasized and made

use of defense counsel’s apparent inability to agree, and their

divergent positions in closing argument to the jury.

     During deliberations, the jury sent out a note requesting that

they be provided with “[b]oth confessions of the Defendant.”

Notwithstanding that request and the available argument that the

state   opened    the    door    to    submission   of   Moore’s    unredacted

confession   by   relying       upon   redacted   portions   in    its   closing

argument, the state and defense counsel submitted, by agreement,

only the redacted confession. Three hours later, the jury returned

a verdict of guilty.

     The punishment phase of Moore’s trial began immediately.

Under Texas law, Moore’s jury was required to return affirmative

answers to each of two special issues before the death penalty

could be imposed.       Those issues were:

           (1) whether the conduct of the defendant that
           caused the death of the deceased was committed
           deliberately and with reasonable expectation that

                                        24
            the death of the deceased or another would result;
            and

            (2) whether there is a probability that the
            defendant would commit criminal acts of violence
            that would constitute a continuing threat to
            society.

     The state began by tendering all of the state’s guilt phase

evidence into the punishment phase record.          The state then offered

Moore’s    penitentiary    package,   which    contained   the     details   of

Moore’s prior criminal record.        The state was permitted to explain

the penitentiary package to the jury, and the jury was again

instructed that Moore had three prior burglary convictions and one

prior aggravated robbery offense. Moore’s counsel did not likewise

offer any explanatory argument to the jury on the penitentiary

package, notwithstanding that: (1) Moore was sentenced for each of

the four offenses on the same day; (2) Moore began serving his

sentence for each of the four convictions on the same day; and (3)

Moore     was   released   from   serving     the   balance   of    the   four

concurrently imposed sentences after only two years, a factor

clearly relevant on the issue of future dangerousness.                 To the

contrary, Moore’s counsel simply stipulated that the documents

comprising the penitentiary package were accurate. Besides failing

to respond to the state’s evidence, defense counsel offered no

evidence on the issue of punishment.           The evidentiary portion of

the punishment phase of Moore’s capital punishment trial concluded

less than ten minutes after it had begun.

     Counsel then made closing arguments to the jury.              Once again,

                                      25
defense counsel Devine and Bonner made separate and somewhat

contradictory arguments.        Devine argued that the shooting was

accidental and unintentional.        Devine supported that position with

argument relating to the nature and the location of McCarble’s

wound, the   small    amount   of    pressure    required     to   discharge   a

firearm, and other circumstances of the offense.              Devine did not,

however, support that punishment phase argument with the best

available evidence that the shooting was indeed accidental --

Moore’s unredacted confession -- even though the record is clear

that an unredacted version of the confession was available and

could have been offered during the punishment phase of Moore’s

trial.   Devine      also   argued   that     Moore   would   not   present    a

continuing threat of violence in the prison community.                  Devine

failed, however, to support that argument by focusing the jury upon

evidence in the penitentiary package that Moore was released early

from his only prior prison sentence.

     Bonner encouraged the jury not to make too much from defense

counsel’s apparent disagreement.           Bonner seemed to deride Devine’s

accidental shooting theory, stating that Devine only argued the

theory for the purpose of ensuring that defense counsel were not

lax in their duty.      Contrary to both Moore’s confession and the

jury’s verdict, Bonner then attempted to focus the jury on the

defensive theory that the state’s evidence failed to show Moore was

at the scene of the crime.       Neither Devine nor Bonner argued the

alibi defense that featured so prominently at the guilt phase of

                                      26
trial. Together, Devine’s and Bonner’s arguments take up less than

fifteen pages of the punishment phase transcript.

     The state closed by highlighting defense counsel’s failure to

try and explain away Moore’s prior offenses, defense counsel’s

failure to call character witnesses, and the brevity of defense

counsel’s argument on the issue of punishment.             The state relied

upon defense counsel’s failure to offer these types of evidence as

support for the proposition that no such evidence existed.                   After

deliberation, the jury returned affirmative answers to the special

issues as required under Texas law for imposition of the death

penalty.

     One week later, Moore was sentenced to death.            At sentencing,

counsel    Devine   expressed   the    desire    to     withdraw      from    his

representation of Moore.     Devine died shortly thereafter.             Bonner

expressed the desire to continue representing Moore on appeal,

provided the trial court would provide a record for that purpose.

E.   Direct Appeal

     Moore’s case was automatically appealed to the state’s highest

criminal court, the Texas Court of Criminal Appeals.                 In the two

and one-half year period between December 1980 and June 1983,

Bonner filed at least twelve motions seeking an extension of the

filing deadline for either Moore’s appellate brief or the statement

of facts.     During that period, Bonner routinely missed filing

deadlines,   failing   to   request    an   extension    of   time    until     he

received notice that the filing deadline had passed.                    Between

                                      27
January and April 1983, Moore sent letters and pro se motions to

the Texas Court of Criminal Appeals complaining that Bonner refused

to communicate with him and requesting permission to file a pro se

brief on appeal.   Moore’s pro se motions were denied.   In May 1983,

Bonner requested a “final” extension of the brief filing deadline

until July 15, 1983.    Bonner missed this deadline as well, and did

not file a brief on Moore’s behalf until July 27, 1983, three years

after Moore’s capital trial.     The state filed a timely response

brief in August 1983.

     Meanwhile, Moore continued to send correspondence to the Texas

Court of Criminal Appeals objecting to Bonner’s representation. In

October 1983, the Texas Court of Criminal Appeals ordered the trial

court to conduct a hearing to determine whether Moore was making an

informed decision to proceed pro se on appeal.    In December 1983,

the trial court conducted a hearing to determine whether Bonner

should continue as Moore’s counsel.        Moore rejected Bonner’s

representation and requested that another lawyer be appointed.

Accordingly, attorney John Ward was appointed to replace Bonner as

Moore’s counsel on appeal.

     Between January 1984 and September 1984, counsel Ward filed

four additional motions for an extension of the brief filing

deadline.    The Texas Court of Criminal Appeals granted those

motions.    The final extension made the brief due on October 3,

1984.   Ward missed the October 3 filing deadline.       In December

1984, the Texas Court of Criminal Appeals issued a show cause order

                                  28
instructing Ward to file the brief before January 7, 1985, or to

show cause why he should not be held in contempt of court.          Ward

eventually filed the brief on the January 7, 1985 deadline.       Ward’s

brief argued, inter alia, that Moore’s trial counsel rendered

ineffective assistance because they failed to investigate the

availability   of   mitigating   background   evidence   and   failed   to

present available mitigating evidence at the punishment phase of

Moore’s capital trial.

     During the time period for the state’s response, Moore filed

a pro se brief on his own behalf.       Moore’s pro se brief argued,

inter alia, that trial counsel were ineffective for failing to call

additional alibi witnesses, such as his grandmother and his father.

     In October 1985, more than five years after Moore’s capital

trial, the Texas Court of Criminal Appeals issued an opinion

affirming Moore’s conviction and death sentence.           See Moore v.

State, 700 S.W.2d 193 (Tex. Crim. App. 1985). Noting the abundance

of briefs on appeal, the Texas Court of Criminal Appeals purported

to reach all of the arguments presented in the various briefs filed

by Bonner and Ward, and by Moore acting pro se.          While the Court

made certain rulings with respect to Ward’s ineffective assistance

of counsel argument, the Texas Court of Criminal Appeals expressly

limited those holdings by noting that the record on direct appeal

is generally inadequately developed to reflect trial counsel’s

failings.   See Moore, 700 S.W.2d at 204-05. Without precluding the


                                   29
possibility that Moore’s ineffective assistance of counsel claims

might be beneficially developed in further proceedings, the Texas

Court of Criminal Appeals set forth rulings expressly “limited to

the record on appeal that is before us.”      Id. at 205.     Moore’s

execution date was thereafter set for February 26, 1986.      Moore’s

petition to the Supreme Court for writ of certiorari and his

application for stay of execution were denied on February 21, 1986.

Moore v. Texas, 106 S. Ct. 1167 (1986).

F.   Habeas Corpus Proceedings

     On February 24, 1986, Moore, represented by new counsel, filed

an application for writ of habeas corpus and a motion for stay of

execution in state court.     The state trial court denied both

Moore’s application for habeas corpus and Moore’s motion for a stay

of the February 26 execution date without a hearing.        The Texas

Court of Criminal Appeals summarily affirmed that decision without

opinion.

     On February 25, 1986, Moore filed a petition for habeas corpus

relief and a motion for stay of execution in federal district

court.   The district court granted Moore a stay of execution.     In

June 1987, the district court determined that Moore’s federal

habeas petition raised certain factual and legal theories that had

not been presented to the state courts.   Accordingly, the district

court dismissed Moore’s first federal habeas petition, without

prejudice to refiling upon exhaustion.


                                 30
     In April 1992, Moore, now represented by three new lawyers,

filed his second application for state habeas relief.                       Moore’s

April    1992   petition       alleged,     inter    alia,    that    Moore’s    trial

counsel: (1) suborned perjury in the presentation of Moore’s alibi

defense; (2) failed to conduct an adequate pretrial investigation

by interviewing Koonce and Pradia and state witnesses to extraneous

conduct; (3) excluded exculpatory evidence that the shooting was

accidental      on    the    basis   of    their    erroneous   belief    that    such

evidence was per se inconsistent with Moore’s alibi defense; (4)

unduly    prejudiced         Moore   by    eliciting     damaging     testimony     on

essential elements of the offense that was not otherwise introduced

against Moore in their cross-examination of Officer Autrey; and (5)

failed to investigate, develop, or present available mitigating

evidence that would have swayed the jury’s decision on the special

issues in Moore’s favor.

     On   April       23,    1993,   the    state    habeas   court    conducted    an

evidentiary hearing on Moore’s various ineffective assistance of

counsel claims. The state habeas court heard evidence from Bonner,

Moore, Moore’s sisters Clara Jean Baker and Colleen McNiese, and

other witnesses concerning trial counsel’s conduct.                       The state

habeas court also heard substantial evidence from an expert witness

and Moore’s family members concerning Moore’s tortured family

background      and    his    impaired      mental    functioning.       After     the

evidentiary hearing, the state habeas court entered findings of

fact and conclusions of law in support of its determination that

                                            31
Moore did not receive ineffective assistance of counsel at his 1980

trial.   On October 4, 1993, the Texas Court of Criminal Appeals

affirmed the state habeas court’s denial of habeas corpus relief.

     On October 12, 1993, Moore filed his second federal petition

for federal habeas relief, raising the same claims that were

presented in the second state habeas application.              On October 21,

1993, the district court denied Moore’s request for an evidentiary

hearing, reserving the right to revisit the issue should a hearing

become necessary.      On September 29, 1995, the district court

entered an order holding that Moore’s trial counsel rendered

deficient performance at both the guilt and punishment phases of

Moore’s trial, and that counsel’s deficient performance prejudiced

Moore at the punishment phase of his trial.               Accordingly, the

district court reversed the state court judgment against Moore as

to punishment only, and remanded to the state trial court for a new

punishment hearing.    The Director appeals from that decision.



                                      IV.

     In making its determination that Moore received ineffective

assistance   of   counsel,    the   district    court   adopted    some,   but

considered and rejected other, factual determinations made by the

state habeas court.    The Director contends that the district court

failed to    afford   these   state    habeas   court   fact    findings   the

deference required by the pre-AEDPA version of 28 U.S.C. § 2254(d).

     The Director first argues that a federal district court may

                                      32
not reject the factual determinations made by a state habeas court

without conducting its own evidentiary hearing.                We disagree.

“Although the federal district courts are vested with broad power

on habeas to conduct evidentiary hearings, we cannot say that it

becomes the duty of the court to exercise that power where, as

here, the state trial court has afforded the applicant[] a full and

fair evidentiary hearing.”      Heyd v. Brown, 406 F.2d 346, 347 (5th

Cir. 1969); see also West v. Johnson, 92 F.3d 1385, 1410 (5th Cir.

1996); Lincecum v. Collins, 958 F.2d 1271, 1278-80 (5th Cir. 1992);

Winfrey v. Maggio, 664 F.2d 550 (5th Cir. Unit A Dec. 1981) (all

holding that the federal district court is not required to hold an

evidentiary hearing when the record is clearly adequate to fairly

dispose of the claims presented).       We find no error arising solely

from the fact that the district court chose to review the state

habeas   court’s   factual    determinations      without    conducting   an

evidentiary hearing on Moore’s claims.3

      The   Director   also    contends    that     the     district   court

impermissibly substituted its own view of the facts for state

habeas court findings entered after a full and fair litigation of

Moore’s claims in the state habeas court.                 Essentially, this

amounts to a contention that the district court failed to correctly



  3
     Given Moore’s failure to cross-appeal, we do not decide
whether conflicts in the testimony before the state habeas court
supported Moore’s request for an evidentiary hearing in the
district court.

                                   33
apply the pre-AEDPA version of 28 U.S.C. § 2254(d).                    We will first

define    the    deference     required       by   the    pre-AEDPA        version    of

§ 2254(d).       Whether the district court inappropriately rejected

particular      findings     will   be   addressed       in   the    context   of    the

specific areas of deficient performance identified by the district

court.

      The pre-AEDPA version of 28 U.S.C. § 2254(d) obligates federal

habeas    courts   to   afford      state     habeas     court      fact   findings   a

presumption of correctness, subject to an enumerated list of eight

exceptions.      See 28 U.S.C. § 2254(d)(1)-(8) (1994).                     The first

seven    exceptions     in   essence     provide     that     the    presumption      of

correctness does not apply unless the petitioner’s habeas claims

have been fully and fairly litigated in a state habeas court with

jurisdiction to consider the matter.4              We have already determined,

and the parties do not dispute, that Moore’s ineffective assistance

of counsel claims received a full and fair adjudication on the


  4
     See 28 U.S.C. § 2254(d)(1) (1994) (presumption inapplicable
when the state habeas court failed to resolve the merits of a
factual dispute); id. § 2254(d)(2) (presumption inapplicable when
state habeas court employed inadequate fact finding procedure); id.
§ 2254(d)(3) (presumption inapplicable when material facts are not
adequately developed in state habeas proceeding); id. § 2254(d)(4)
(presumption   inapplicable   when   state   habeas  court   lacked
jurisdiction); id. § 2254(d)(5) (presumption inapplicable when
state habeas court deprived petitioner of his constitutional right
to counsel by failing to appoint counsel for an indigent
petitioner); id. § 2254(d)(6) (presumption inapplicable when
petitioner’s claim was not fully and fairly litigated in state
habeas court); id. § 2254(d)(7) (presumption inapplicable if
petitioner was otherwise denied due process of law in the state
habeas proceeding).

                                         34
merits in the April 1993 evidentiary hearing conducted in the state

habeas court.   See Moore, 101 F.3d at 1075.       We therefore conclude

that none of the seven exceptions set forth as § 2254(d)(1) through

§ 2254(d)(7) are applicable in this case to excuse the presumption

of correctness otherwise required by § 2254(d).

     Instead, the district court expressly tied its selective

rejection of the state habeas court’s factual determinations to

§ 2254(d)(8), the final exception in § 2254.          Section 2254(d)(8)

provides that federal habeas courts need not defer to state habeas

court fact findings that the federal habeas court determines are

“not fairly supported by the record.”         See 28 U.S.C. § 2254(d)(8)

(1994); Bryant v. Scott, 28 F.3d 1411, 1417 (5th Cir. 1994).       Under

this pre-AEDPA standard, a federal habeas court may not reject

state court factual determinations merely on the basis that it

disagrees   with   the    state   court’s    resolution.    Marshall   v.

Lonberger, 103 S. Ct. 843, 850 (1983); Loyd v. Smith, 899 F.2d

1416, 1425 (5th Cir. 1990).        Indeed, the federal court may not

reject factual determinations unless it determines that they lack

even “fair support” in the record.          Marshall, 103 S. Ct. at 850;

Smith, 899 F.2d at 1425.       But the deference embodied in the pre-

AEDPA version of § 2254(d) does not require that the federal court

place blinders on its eyes before conducting a habeas corpus review

of a state record.       To the contrary, the section merely erects a

starting place or presumption, that may be examined in light of the


                                    35
state court record.      See, e.g., Bryant, 28 F.3d at 1417-19.        It is

worth noting that the pre-AEDPA standard is significantly less

deferential to state habeas court factual determinations in this

regard than its AEDPA counterpart, which prohibits the grant of

relief unless the state court’s factual determination is plainly

unreasonable in light of the evidence submitted to the state habeas

court.   See 28 U.S.C. § 2544(d)(2); Trevino v. Johnson, 168 F.3d

173, 181 (5th Cir. 1999), pet. for cert. filed, (U.S. June 17,

1999) (No. 98-9936).

      In addition, § 2254(d) does not require a federal habeas court

to defer to a state court’s legal conclusions.              Once again, the

pre-AEDPA standard permits, in this regard, a far more liberal

review of state habeas court findings than is allowed by the

stringent     standard   of   review   embodied   in   AEDPA’s   version    of

§ 2254(d).     Under AEDPA, a state court’s legal conclusion may not

be disturbed absent a showing that the state court conclusion is

contrary to, or involved an unreasonable application of, clearly

established law, as determined by the United States Supreme Court.

28   U.S.C.   §   2254(d)(1).     An    application    of   federal   law   is

unreasonable only when “reasonable jurists considering the question

would be of one view that the state court ruling was incorrect."

Trevino, 168 F.3d at 181 (quoting Drinkard, 97 F.3d at 769).           Thus,

AEDPA’s standard of review both restricts the federal habeas

court’s review of state factual determinations, and interjects


                                       36
certain limitations upon the federal habeas court’s review of legal

conclusions that were not present under pre-AEDPA law.

     When applying the pre-AEDPA standard to ineffective assistance

of counsel claims, this Court has held that whether counsel was

deficient, and whether the deficiency, if any, prejudiced the

petitioner within the meaning of Strickland, are legal conclusions

which both the district court and this Court review de novo.              See

Bryant, 28 F.3d at 1414 (“a state court’s ultimate conclusion that

counsel rendered effective assistance is not a fact finding to

which a federal court must grant a presumption of correctness”);

see also Carter v. Johnson, 131 F.3d 452, 463 (5th Cir. 1997),

cert. denied, 118 S. Ct. 1567 (1998); Motley v. Collins, 18 F.3d

1223, 1226 (5th Cir. 1994); Black v. Collins, 962 F.2d 394, 401

(5th Cir. 1992); Mattheson v. King, 751 F.2d 1432, 1439 (5th Cir.

1985).      The   state     court’s   subsidiary    findings    of   specific

historical facts and state court credibility determinations are,

however, entitled to a presumption of correctness under § 2254(d).

Carter, 131 F.3d at 4643; Bryant, 28 F.3d at 1414 n.3.               Thus, a

state    habeas   court’s    determination   that    counsel    conducted   a

pretrial investigation or that counsel’s conduct was the result of

a fully informed strategic or tactical decision is a factual

determination, while the adequacy of the pretrial investigation and

the reasonableness of a particular strategic or tactical decision

is a question of law, entitled to de novo review.              See Horton v.

                                      37
Zant, 941 F.2d 1449, 1462 (11th Cir. 1992); see also Bryant, 28

F.3d at 1414-19; Whitley, 977 F.2d at 158-59; Wilson, 813 F.2d at

672.

       The Court is, therefore, not required to condone unreasonable

decisions parading under the umbrella of strategy, or to fabricate

tactical decisions on behalf of counsel when it appears on the face

of the record that counsel made no strategic decision at all.

Compare Mann v. Scott, 41 F.3d 968, 983-84 (5th Cir. 1994) (citing

record evidence for proposition that counsel made a strategic

decision not to offer mitigating evidence during the punishment

phase of a capital trial), with Whitley, 977 F.2d at 157-58

(concluding   from   the   record   that    counsel’s   failure    to    offer

mitigating    evidence     during   the    punishment   phase     of    habeas

petitioner’s capital trial was not the result of a considered

strategic decision, and therefore not entitled to deference), and

Wilson, 813 F.2d at 672 (concluding that the existing record was

inadequate for purposes of determining whether counsel made a

strategic decision not to offer mitigating evidence during the

punishment phase of a capital trial or whether that decision was

professionally reasonable); see also Whitley, 977 F.2d at 158 (“The

crucial distinction between strategic judgment calls and plain

omissions has echoed in the judgments of this court.”); Profitt v.

Waldron, 831 F.2d 1245, 1248 (5th Cir. 1987) (Strickland’s measure

of deference “must not be watered down into a disguised form of

                                     38
acquiescence.”); id. at 1249 (refusing to indulge presumption of

reasonableness as to “tactical” decision that afforded no advantage

to   the   defense).      Rather,    the    fundamental       legal    question   is

whether, viewed with the proper amount of deference, counsel’s

performance was professionally reasonable in light of all the

circumstances.     Strickland, 104 S. Ct. at 2066.

      Having set forth the factual background of this case and the

appropriate standards governing both Moore’s substantive claim that

he received ineffective assistance of counsel and the district

court’s treatment of relevant findings by the state habeas court,

we now proceed to review the district court’s application of those

standards.



                                       V.

A.    Subornation of Perjury and Selection of Alibi Defense

      Moore claims that trial counsel Bonner created a false alibi

defense, and then suborned perjury by pressuring Moore and his

sisters Clara Jean Baker and Colleen McNiese to testify in support

of the alibi.     Moore claims that Bonner engaged in this conduct

notwithstanding        Bonner’s     knowledge        that    Moore’s       confession

accurately    portrayed    the    shooting      as    accidental,      rather   than

intentional.       Moore     identifies       this      conduct       as   deficient

performance within the meaning of Strickland.

      Moore    supported    his     habeas    claim     in    the     state   habeas


                                       39
evidentiary    hearing     with   his   own   testimony,    and   that   of    his

sisters, to the effect that Bonner told them on the day of trial

that alibi was the only possible means of avoiding the death

penalty. McNiese testified that she did not understand what Bonner

was asking her to do.        Baker testified that she understood, and

that she testified falsely at Moore’s criminal trial shortly after

talking to Bonner because she thought she was saving her brother’s

life.

     The state habeas court heard conflicting evidence from Bonner

that the alibi defense was insisted upon by Moore and corroborated

by his family.    Bonner also testified that he was skeptical of the

alibi defense at first because most of his clients initially

protested     innocence,    but    that      he   became   increasingly       more

comfortable with using the defense when he determined in the course

of his pretrial investigation that none of the state’s witnesses

had been able to identify Moore, that Moore no longer lived with

Betty Nolan, that Nolan’s son, Michael Pittman, had a record, that

the shotgun recovered from Nolan’s house could not be definitively

linked to either Moore or the offense, and that the state was not

able to connect either of the wigs found at the crime scene to

Moore using exemplar hair samples.

     The state habeas court resolved this conflicting evidence with

a credibility determination.        The state court found that Bonner’s

testimony on the issue of subornation was credible, and that Bonner

did not suborn perjury or attempt to suborn perjury from Moore’s

                                        40
sisters.    Implicit    in   that   fact   finding   is   the   additional

determination that Bonner likewise did not suborn perjury from

Moore.

     The district court found deficient performance based upon

counsel’s presentation of a perjured alibi defense.         The district

court identified the state habeas court’s factual determination

that Bonner did not suborn perjury, but stated that the fact

finding was not entitled deference because the state habeas court’s

finding was “confounded by overwhelming evidence to the contrary

and is not supported by the record.”       The district court also found

that the “conduct of trial counsel was so contrary to the great

weight of evidence that only a foolish man would insist upon

presenting such a defense.”         Both rationales for rejecting the

state habeas court’s factual determination are problematic.

     With regard to the first rationale, we note that the state

court’s factual finding that Bonner did not suborn or attempt to

suborn perjury is a credibility determination made on the basis of

conflicting evidence that is virtually unreviewable by the district

court or our Court.    Marshall, 103 S. Ct. at 850.       Section 2254(d)

does not grant federal habeas courts a “license to redetermine

[the] credibility of witnesses whose demeanor has been observed by

the state trial court.”      Id. at 851.   Moreover, even though we may

share the district court’s skepticism, the state habeas court’s

credibility determination draws fair support from the record in the


                                    41
form of Moore’s trial testimony and Bonner’s evidentiary hearing

testimony.    For that reason, the district court’s first rationale

for rejecting the state habeas court’s credibility determination

and   its   contrary    fact   finding    must    be   rejected    as   clearly

erroneous.    See Bryant, 28 F.3d at 1414 n.3.

      The district court’s second rationale is more subtle, but is

apparently driven by the underlying premise that a reasonably

competent attorney would have dissuaded Moore from pursuing an

alibi defense. The district court opined that trial counsel cannot

be permitted to evade their burden to provide reasonably effective

assistance    under    the   constitution    by   shifting   the    blame   for

selection of an implausible defense to the defendant.

      Although we find ourselves somewhat in sympathy with the

district court’s comments, we cannot agree.            Moore is presumed to

be the master of his own defense.           See Faretta v. California, 95

S. Ct. 2525, 2533-34 (1975); United States v. Masat, 896 F.2d 88,

92 (5th Cir. 1990); Mulligan v. Kemp, 771 F.2d 1436, 1441-42 (11th

Cir. 1985).     Were it otherwise, we might well face ineffective

assistance of counsel challenges anytime a chosen defense failed.

Moreover, Moore bears the burden of proving his allegation that the

alibi defense was unwillingly foisted upon him.               See Brewer v.

Aiken, 935 F.2d 850, 860 (7th Cir. 1991) (“[W]e refuse to hold that

the presentation of perjured testimony at the request of the

defendant is adequate to constitute ineffective assistance of


                                     42
counsel.”). The state habeas court found that Moore maintained his

innocence   and   endorsed    the    alibi    defense   at   trial.      That

determination is fairly supported by Moore’s trial testimony and

Bonner’s evidentiary hearing testimony. In addition to the evidence

described above, the state tendered excerpts from Moore’s pro se

brief on direct appeal into the record of the state court habeas

proceeding.    Moore’s pro se brief argues at length that trial

counsel were ineffective for failing to call additional witnesses,

including his grandmother and father, who would have testified in

support of his alibi defense.          When asked about this argument

during the evidentiary hearing in the state habeas court, Moore

conceded that he thought the argument should be raised.              There is

every indication, as the state habeas court found, that Moore

maintained his innocence and insisted upon an alibi defense, both

during his trial and on direct appeal.

     Neither   can   we   accept    Moore’s   contention     that   counsel’s

decision to pursue an alibi defense was unreasonable as a matter of

law, without regard to who selected the defense, because it was at

odds with the known facts.      We have already held that Moore chose

the alibi defense.     Counsel will rarely be ineffective for merely

failing to successfully persuade an insistent defendant to abandon

an unlikely defense.      See Mulligan, 771 F.2d at 1442.      Moreover, we

cannot say that the alibi defense was necessarily at odds with the

evidence known to counsel at the time Moore’s trial began.            None of



                                     43
the   state’s   witnesses     had   been      able   to    identify    Moore.      In

addition, Moore’s physical appearance did not match eye-witness

accounts of a taller man from Edna Scott.                 Neither the gun nor the

wigs nor the plastic bags could be tied to Moore by way of

fingerprints or exemplar hairs.                 The gun itself could not be

definitively tied to the offense.             Moreover, Michael Pittman had a

significant prior record and was arguably as likely a suspect as

Moore.

      Moore counters that the alibi defense became untenable and

should   have    been      abandoned     once    his      confession    was     ruled

admissible.     The district court agreed.             We agree that succeeding

on an alibi defense, particularly in the face of a defendant’s

admissible confession is “similar to one trying to climb by himself

the tallest mountain in the world.”             Moore, 700 S.W.2d at 205.         But

there is no obvious conflict in the record evidence.                            Moore

testified at trial before the jury that he did not sign the

confession. Moore testified at trial before the jury in support of

the alibi defense. Moore, acting pro se, pursued the alibi defense

on direct appeal.       Whatever inherent inconsistency was created by

the admission of Moore’s confession was cured by his testimony that

the confession was invalid and his contemporaneous testimony that

he was somewhere else when the crime was committed.

      For the foregoing reasons, we decline to find deficient

performance     on   the   basis    of   Moore’s     allegation       that    counsel



                                         44
suborned or attempted to suborn perjury in their presentation of

the false alibi defense or that counsel should have persuaded Moore

to abandon the alibi defense.

B.    Inadequate Pretrial Investigation

      Moore also maintains that counsel’s decision to pursue an

alibi defense was unreasonable because counsel failed to conduct an

adequate pretrial investigation into the controlling law and facts.

      Moore contends that counsel’s factual investigation of Moore’s

alibi defense was insufficient.        This argument is divided into two

separate components.        First, Moore maintains that counsel should

have determined that the support for Moore’s alibi, that he was

with his grandmother in Louisiana, was weak.          Second, Moore argues

that counsel were ineffective for failing to contact or interview

or   otherwise    discern    the   testimony   of   state’s   witnesses   to

extraneous conduct committed by Moore.

      With regard to the first argument, the state habeas court

concluded that counsel conducted a reasonable and independent

pretrial investigation. This conclusion of law rested upon factual

determinations that counsel discussed the alibi defense with Moore

and with Moore’s family members, and that Moore’s family supported

the defense.     The district court accepted the premise that counsel

met with Moore and his family, but rejected the conclusion of law

that counsel’s pretrial investigation was therefore independent or

reasonable.      We review that determination of law de novo.



                                      45
     Moore’s argument that counsel failed to conduct a sufficient

investigation into the facts underlying his alibi defense is

unavailing.     As an initial matter, Moore’s ability to meet his

burden on this point is substantially weakened by our conclusion

that Moore himself chose and insisted upon the alibi defense.

Moore is essentially arguing that counsel should have expended

pretrial resources unearthing evidence to contradict their client’s

chosen defense.      We are persuaded that the record adequately

supports the proposition that there was sufficient investigation,

at least as to the veracity of Moore’s alibi that he was in

Louisiana when the offense occurred.           Moore selected the defense.

Bonner interviewed Moore and Moore’s family members.                    Bonner

traveled   to   Louisiana    to    interview    Moore’s    grandmother.      In

addition, Bonner reviewed the state’s files, ascertaining that the

physical evidence, and the testimonial evidence to be offered in

the state’s case-in-chief were consistent with Moore’s alibi.                To

the extent that the confession was inconsistent with the alibi

defense, Moore’s trial testimony that the confession was invalid

cured   any   problem.      We    therefore    decline    to   find   deficient

performance on the theory that counsel failed to adequately develop

facts contradicting the alibi defense.

     Moore’s second argument is that counsel were ineffective for

failing to ascertain what evidence of similar extraneous conduct

the state might offer in rebuttal to his alibi defense.                     In

contrast to its case-in-chief, the state introduced substantial and

                                      46
highly probative evidence that Moore, carrying a shotgun, robbed

two small grocery stores on the two Fridays preceding the Friday,

April 25, 1980, robbery of the Birdsall Super Market.            All of the

state’s three rebuttal witnesses were able to positively identify

Moore.     There can be no doubt that this evidence was critical to

Moore’s conviction. Prior to the state’s case on rebuttal, none of

the state’s witnesses had been able to unconditionally place Moore

at the scene of the crime.        Moreover, it is undisputed that this

damaging evidence was admissible only because Moore chose the alibi

defense.

     Moore argues that counsel acted unreasonably because they

simply did not understand that Texas law would permit the state to

rebut Moore’s alibi with evidence of similar extraneous conduct.

The state habeas court did not make any explicit findings of fact

with regard to this issue.            The state habeas court did find,

however, that counsel made reasonable attempts to investigate

potentially admissible extraneous conduct.           Thus, the state habeas

court implicitly found that counsel were aware of the controlling

principles of Texas law that made extraneous conduct admissible to

rebut a defendant’s alibi defense. That finding is consistent with

Bonner’s state habeas hearing testimony that he knew extraneous

conduct    might    come   in   and   that   he   informed   Moore   of   that

possibility.       The district court did not expressly address this

implicit finding, but did conclude that counsel were unprepared to

meet extraneous offenses that came in as a result of alibi.

                                       47
     Moore supports this argument with citations to counsel’s trial

objections.      In those objections, counsel maintained that the

extraneous    conduct   was   inadmissible       because     not   sufficiently

proven.    Counsel reasserted those arguments, with considerable

persuasive force, on direct appeal.            Moore, 700 S.W.2d at 198-201.

Indeed, the Texas Court of Criminal Appeals wrote at length about

both the general rule that extraneous conduct may be admissible to

rebut an alibi defense     and the exceptions to that general rule, as

applied to Moore’s case.      Id.   Viewed in the context of the entire

trial record and the controlling principles of Texas law, we cannot

say that counsel’s trial objections demonstrate that counsel was

not aware that extraneous conduct might be offered on rebuttal. We

therefore conclude that the state habeas court’s fact finding that

Bonner was aware of the applicable principles of law is fairly

supported by the record, and therefore entitled to deference from

this Court.

     Moore next argues that counsel had an affirmative duty to

identify   the   state’s   witnesses      to    extraneous    conduct   and   to

interview those witnesses if possible. See Bryant, 28 F.3d at 1415

(finding ineffective assistance of counsel based upon counsel’s

failure to interview potential witnesses); see also Gray v. Lucas,

677 F.2d 1086, 1093 n.5 (5th Cir. 1982) (noting that an ineffective

assistance of counsel claim may be based upon counsel’s failure to

interview critical witnesses). Bonner conceded in the state habeas


                                     48
hearing that the state’s file included a list of witnesses slated

to testify that Moore had participated in similar extraneous

offenses.   Notwithstanding that knowledge, Bonner admitted that he

made no attempt to contact those witnesses or to ascertain the

content of their potential testimony.           See Bryant, 28 F.3d at 1417

(counsel’s failure to contact potential witnesses was uninformed by

any investigation and was therefore not a strategic choice entitled

to deference under Strickland).

     Bonner testified that he did not know whether Devine had

contacted the extraneous witnesses.         The state habeas court found,

on the force of Bonner’s testimony, that Devine interviewed the

extraneous witnesses.          The district court did not address this

factual determination, aside from noting that counsel’s pretrial

investigation into extraneous conduct was inadequate in light of

the chosen alibi defense.

     We agree. Bonner’s testimony is not probative with respect to

whether Devine contacted the extraneous witnesses.           Bonner said he

did not know.      He later qualified that testimony by stating that

Devine might have handled that part of the case, but that assertion

is contradicted by the fact that Bonner conducted the cross-

examination   of    one   of    the   state’s   star   rebuttal   witnesses.

Moreover, counsel’s trial objections and their pathetically weak

cross-examinations of the state’s rebuttal witnesses undermine

beyond any reasonable doubt the proposition that counsel followed


                                       49
up on information in the state’s file by attempting to interview

the state’s witnesses to extraneous conduct or by independently

investigating the damaging allegation that Moore was involved in

two very   similar     robberies   on   the    two   Fridays   preceding   the

Birdsall Super Market robbery. In counsel’s own words: “We haven’t

had a chance to prepare a defense about things that have occurred

at other places.     We don’t even know what is going on here.”            For

the foregoing reasons, the state habeas court’s fact finding that

Devine contacted the state’s witnesses to extraneous conduct is not

fairly supported by the record, and is therefore not entitled to

deference under § 2254(d).

     Moreover,   and    without    regard     to   whether   Devine   actually

contacted the state’s witnesses to extraneous conduct, the record

quite plainly establishes that counsel failed to include any

consideration of the state’s evidence of extraneous conduct when

counseling Moore about the alibi defense.                Thus, even if the

investigation was adequate, counsel’s response to the admissible

evidence was so unreasonable as to fall well outside the bounds of

reasonable professional performance. For the foregoing reasons, we

find deficient performance on the basis that counsel failed to




                                     50
investigate the substance of evidence to be introduced on rebuttal

in response to Moore’s alibi defense, or proceeded unreasonably in

light of that evidence.5

C.       Exclusion of Exculpatory Language in Moore’s Confession

         Moore contends that his counsel provided constitutionally

deficient performance in their handling of his confession during

the guilt      phase   of   trial.    Moore’s   confession   contained   the

following exculpatory language:

              The old man in the booth leaned over to open a
              drawer in the booth. I started trying to push him
              back with the barrel of the shotgun. I was leaning
              over the counter of the booth and I suddenly fell
              backwards and the butt of the gun hit my arm and
              the gun went off. I didn’t learn until later that
              the man had been shot. I seen it on T.V. The man
              must have been standing back up as I fell backwards
              and the gun went off.

                                     * * *

              I swear I was not trying to kill the old man and
              the whole thing was an accident.

     5
     Moore also argues that counsel were deficient for failing to
interview Moore’s fellow perpetrators, Koonce and Pradia, for the
purpose of determining what evidence those individuals might have
offered against Moore.    Bonner testified that he attempted to
contact Koonce and Pradia, but that the contact was forbidden by
their lawyers. The state habeas court also reviewed conflicting
affidavit testimony from Koonce’s lawyers that neither Bonner nor
Devine ever contacted them. The state court resolved this conflict
in the evidence by finding that Bonner attempted to contact Koonce
and Pradia, but was precluded from interviewing them by their
counsel. While Bonner’s testimony is frankly incredible on this
point, the state habeas court’s fact finding finds some support in
the record. We are therefore precluded from substituting our own
judgment for that of the state habeas court, which received
Bonner’s live testimony. For that reason, we find no deficiency in
counsel’s performance on the theory that they failed to contact
Koonce and Pradia.

                                       51
No one disputes that the exculpatory language quoted above has

obvious relevance to the guilt phase issue of intent, as well as

the punishment phase special issue of deliberateness.

     Moore’s confession was introduced through one of the arresting

officers, Officer Ott. Officer Ott testified on voir dire that all

of   the   statements      in   Moore’s     confession      were   Moore’s    own

statements.    The state nonetheless wanted to limit its tender to

those portions of the confession that were inculpatory.                 Moore’s

counsel initially stated that they had not decided whether they

would use the remaining exculpatory portions.                 After the state

agreed to temporarily cover the exculpatory language, Moore’s

counsel inexplicably agreed not to use the exculpatory language and

requested that the portions quoted above be excised from his

confession.     As a result, the jury received a confession that

describes Moore pointing a shotgun in McCarble’s direction, sets

forth a conspicuous white space where the crime should have been

described,    and   then   describes      Moore   fleeing    the   store     after

McCarble was shot.      Moore’s counsel did not attack the veracity or

completeness of the confession by cross-examining Officer Ott and

did not offer the excluded exculpatory language at any later stage

of Moore’s trial.

     Bonner was asked why the exculpatory language was excised from

the confession during the state habeas evidentiary hearing.                    He

testified as follows:



                                       52
            Well, maybe it was taken out by the state. I don’t
            know who took it out, really. It doesn’t have my
            signature down there that I actually took it out.
            Maybe the Court took it out prior to even having it
            introduced.   I don’t suggest to you that I did
            that.

When recalled by the state, Bonner testified there “may have been”

statements in the confession that were inconsistent with the chosen

strategy of alibi.        When prodded further, he stated that Moore’s

statements that the shooting was accidental might fall into that

category.

     Bonner was also asked why the exculpatory language, which

supported Devine’s jury argument during the punishment phase, would

not have been introduced during the punishment phase of the trial.

Bonner testified “I don’t know.” Bonner further testified that the

exculpatory portions of Moore’s confession: (1) could have been

introduced at the punishment phase, (2) would have been relevant in

the punishment stage, and (3) given the jury’s guilty verdict,

would not in this case have been inconsistent with the chosen

theory of alibi at the punishment phase.          Based upon this evidence,

the state habeas court found that counsel’s decision to excise

exculpatory portions of the confession was “consistent with” the

alibi   defense.        The   state   habeas    court   also    concluded       that

counsel’s   use    of   the   alibi   defense    rendered      any   use   of    the

exculpatory language “illogical.” Thus, the state court implicitly

concluded that counsel made a reasonable strategic decision that

Moore’s exculpatory statements were inconsistent with his chosen


                                       53
theory of alibi.    The Director argues that this Court is bound by

that mixed finding of fact and conclusion of law.

     The district court cited record evidence supporting Moore’s

claim that the shooting was accidental, including the location of

the wound, and testimony that Moore and the people in the booth

moved suddenly just before the shot was fired.           The district court

noted that such evidence was consistent with Moore’s confession,

which stated that he was trying to push McCarble back from a drawer

in the booth when he suddenly fell back.                The district court

reviewed and rejected the state court’s legal conclusion that

counsel’s    decision   to   exclude    the    exculpatory    language    was

reasonable,   holding   that   counsel’s      failure   to   introduce   this

potentially mitigating evidence was unconscionable to the point

that it transcended even the rigorous standard for ineffective

lawyering.

     To the extent that the state habeas court made an implicit

fact finding that counsel made a strategic decision to exclude

exculpatory portions of the confession, we reject that finding as

not fairly supported by the record.        Bonner testified that he had

no idea why the exculpatory language was excluded, or even who had

requested that the exculpatory language be excluded.              There is,

therefore, no support, let alone fair support, for such a fact

finding.

     To the extent that the state habeas court entered a legal

conclusion that counsel’s decision to exclude exculpatory portions

                                   54
of Moore’s confession was professionally reasonable, we likewise

reject that determination and affirm the district court.                     Both the

state habeas court’s findings and the Director’s arguments on

appeal defend counsel’s decision with the statement that it was

“consistent with” the chosen trial strategy of alibi.                      But it was

Moore’s confession, rather than the exculpatory language contained

therein, that was fatally inconsistent with the alibi defense.

Surely the inculpatory portions of the confession, which placed

Moore at the scene of the crime with a firearm pointed at McCarble,

were    as    inconsistent      with       Moore’s     alibi     defense   as    those

exculpatory portions excluded by counsel.                 Once the confession was

deemed admissible, there was no justification and no potential

benefit      to   the   defense       to   be     obtained     from   excluding    the

exculpatory language.           The jury could only accept or reject the

confession.       The inclusion of exculpatory language concerning a

plausible alternative defensive theory that was supported by some

evidence, and that could have raised a reasonable doubt in the

jury’s mind,       could   in    no    way      have   further   imperiled      Moore’s

defense.

       Moreover, the criminal law does not preclude alternative, or

even inconsistent, defensive theories. Indeed, the most successful

criminal attorneys are often those who can create a reasonable

doubt in the jurors’ minds by throwing up one or two or more

plausible alternatives to the defendant’s guilt. Individual jurors

need not be persuaded by the same plausible alternative to guilt to

                                             55
vote an acquittal.         Thus, the premise underlying the state habeas

court’s conclusion and the Director’s arguments on appeal that

Moore’s own choice of the alibi defense required the exclusion of

the exculpatory language is simply wrong as a matter of law.

Counsel’s decision to exclude that language, which produced no

conceivable      benefit    to    the   defense     and   prejudiced    Moore    by

precluding reliance upon a plausible alternative defensive theory

that      was   supported    by   other        evidence   in   the   record,    was

professionally unreasonable. See Whitley, 977 F.2d at 158-59 & nn.

21-22; Profitt, 831 F.2d at 1249; Lyons v. McCotter, 770 F.2d 529,

534-35 (5th Cir. 1985) (Strickland does not require deference when

there is no conceivable strategic purpose that would explain

counsel’s conduct).

         For the forgoing reasons, we find that Moore’s trial counsel

provided constitutionally deficient performance with respect to

their handling of Moore’s confession during the guilt phase of

Moore’s trial.6

D.       Damaging Cross-Examination of Officer Autrey

         Moore maintains that trial counsel Devine provided deficient

performance by eliciting damaging evidence against Moore during his

cross-examination of the state’s first witness, arresting officer



     6
     We also find counsel’s failure to tender Moore’s complete and
unredacted confession during the punishment phase of Moore’s trial
to be a component of counsel’s deficient performance. That holding
is discussed in section V.E. below.

                                          56
Autrey.

       The state called arresting officer Autrey to identify pictures

taken at the crime scene and to place the crime in context.                    The

state’s direct examination is brief and takes up only eleven pages

of   the   transcript.        Trial   counsel    Devine’s     extensive    cross-

examination     of   Autrey    went   far   beyond      the   scope   of   direct,

providing either the first mention or the only evidence of the

following important facts: (1) that size 8 shotgun pellets were

found on the floor of the courtesy booth; (2) that police recovered

plastic bags from the scene of the crime, including one containing

a wig and one containing a receipt traced to Moore’s “play mama”

Betty Nolan; (3) hearsay testimony that the bag containing Nolan’s

receipt was dropped during the offense, and not at some other time;

(4) hearsay testimony that Moore came to Nolan’s house on April 25,

1980, the day of the offense, and stayed there that night; (5) that

police recovered a shotgun from under Moore’s bed at Nolan’s house;

(6) that the shotgun recovered from under Moore’s bed was found

with one expended shell and one shell containing size 8 shot, the

same size shot used in the offense; (7) hearsay testimony that

witnesses to the offense heard only one shot; and (8) that police

received a telephone call from a citizen named White, who informed

police that Moore was at his grandmother’s house in Louisiana, and

that   police   subsequently      arrested      Moore    there.       Devine   also

elicited testimony that was not otherwise offered by the state

through Autrey concerning the accuracy of the police investigation,

                                       57
including: (1) testimony that a store customer took down the

robbers’ license plate number; (2) testimony that Koonce was

arrested in a car identified by the customer’s information; (3)

testimony that Koonce gave a confession; and (4) other testimony

about the apprehension and arrest of Koonce and Pradia.           This

damaging testimony tied Moore to the crime and supported the

accuracy and credibility of the police investigation.      All of this

very damaging evidence was elicited by Moore’s own trial counsel

from the state’s first witness.

     Devine died shortly after trial and long before the 1993 state

evidentiary hearing. Although the issue was presented to the state

habeas court,    Bonner did not advance any explanation for the

damaging   cross-examination   during   the   state   habeas   hearing.

Indeed, the issue did not receive any significant development

during the hearing and, aside from denying relief as to the entire

petition, the state habeas court did not enter any potentially

binding findings of fact with respect to this issue.      The district

court found deficient performance, concluding that counsel’s cross-

examination of the state’s first witness obliterated Moore’s alibi

defense, long before Moore’s confession was deemed admissible.      We

review the factual component of that holding for clear error and

the legal component of that holding de novo.      Bryant, 28 F.3d at

1414 & n.3.

     We find no error in the district court’s holding.         Devine’s



                                  58
cross-examination of Autrey elicited some of the most damaging

testimony against Moore.             None of that testimony was elicited by

the state on direct examination.                 Some of that testimony was never

repeated by any other state witness, and no witness provided such

a   detailed    and    chronological        account    of     Moore’s    guilt.     The

district    court’s        factual    determination         that   Devine’s       cross-

examination of the state’s first witness effectively destroyed

Moore’s alibi defense, long before the state offered such probative

evidence and long before Moore’s confession was deemed admissible,

is not clearly erroneous.            Moreover, neither the record nor common

sense supports the proposition that Devine’s approach to Autrey’s

testimony      was    motivated      by   any     strategic    purpose    that    could

conceivably have yielded any benefit to the defense.                     See Whitley,

977 F.2d at 158-59 & nn. 21-22; Profitt, 831 F.2d at 1249; Lyons,

770 F.2d at 534-35. To the contrary, Devine’s cross-examination of

Autrey does nothing but set forth, from the mouth of Moore’s own

trial counsel, the state’s best case against Moore.                     While perhaps

not sufficient standing alone to support conviction, the evidence

thus elicited would have contributed significantly to a guilty

verdict,    even      if    Moore’s       confession    had     been    later     deemed

inadmissible.        For the foregoing reasons, we affirm the district

court’s conclusion that Devine’s ineffective cross-examination of

Autrey constitutes deficient performance as defined in Strickland.




                                            59
E.    Failure to Investigate, Develop, or Present
      Mitigating Evidence

      Moore claims that trial counsel were ineffective for failing

to   investigate,        develop,       or   present       available     and   availing

mitigating evidence during the punishment phase of his trial.

Moore’s claim encompasses counsel’s: (1) failure to investigate and

failure to present any mitigating background evidence, despite

knowledge that should have given rise to such a duty; (2) failure

to present previously redacted and exculpatory evidence that the

shooting was accidental, despite counsel’s abandonment of the alibi

defense during closing argument at the guilt phase, and despite

counsel’s decision to argue accidental shooting as a plausible

alternative defensive theory at the punishment phase of Moore’s

trial; and (3) counsel’s insufficient, internally inconsistent, and

incompetent argument at the punishment phase of Moore’s trial.

      Mitigating        evidence    concerning         a    particular     defendant’s

character or background plays a constitutionally important role in

producing an individualized sentencing determination that the death

penalty is appropriate in a given case.                       See Woodson v. North

Carolina,   96    S.     Ct.    2978,    2991     (1976);    see   also    Eddings    v.

Oklahoma,   102    S.     Ct.    869,    875      (1982).     At   the    state   court

evidentiary hearing, Moore presented substantial evidence that

could   have     been     offered       as   mitigating       evidence     during    the

punishment phase of his trial. Moore produced substantial evidence

from several sources that his childhood was marked by physical and

                                             60
emotional deprivation and abuse.            See Penry v. Lynaugh, 109 S. Ct.

2934, 2947 (1989) (quoting California v. Brown, 107 S. Ct. 837, 841

(1987) (O’Connor, J. concurring) for proposition that “evidence

about the defendant’s background is relevant because of the belief,

long held by this society, that defendants who commit criminal acts

that    are   attributable    to   a   disadvantaged     background,     or    to

emotional and mental problems, may be less culpable than defendants

who    have   no   such   excuse”);    id.    at   2948-52   (discussing      the

significance that mitigating evidence of childhood abuse and mental

retardation have with respect to the individualized sentencing

determination required by the Eighth Amendment for imposition of

the death penalty);7 Eddings, 102 S. Ct. at 877 (“evidence of a

turbulent family history, of beatings by a harsh father, and of

severe   emotional    disturbance      is    particularly    relevant”   to    an

individualized sentencing determination).               Specifically, Moore

offered evidence from several sources that his father, Ernest

Moore, Jr., was an abusive alcoholic who was often absent and

rarely provided his family with financial support, even when

present.      The evidence further established that Ernest Moore, Jr.

routinely beat his children with his hands, and with whatever other



  7
     Moore and the defendant in Penry were tried three months
apart. Both were tried under Texas laws that the Supreme Court
declared in Penry failed to allow a “reasoned moral response” to
mitigating evidence offered during the penalty phase of a capital
trial as required by the Eighth and Fourteenth Amendments. Penry,
109 S. Ct. at 2952.

                                       61
household effects or furniture happened to be close at hand.            The

evidence established that Ernest Moore, Jr. targeted petitioner

Moore   more   often   than   Moore’s    other   siblings   because   Moore

attempted to intervene in physical altercations between his parents

to protect his mother.        Moore’s mother was likewise an absent

parent, being forced to hold down two jobs to support Moore and his

brothers and sisters.    After one particularly violent altercation,

Moore was forced to leave the house for good when he was fourteen

years of age.     After that, family members sometimes defied the

father by permitting Moore to slip into the house late at night or

by sneaking him food, but Moore largely survived by sleeping on the

street and stealing food to survive.

     Moore’s school records corroborate the neglect, deprivation,

and physical abuse that characterized Moore’s early childhood.

School records describe a morose and withdrawn child who rarely

participated in classroom activities.            School records likewise

describe Moore as suffering from severe developmental delays,

perhaps resulting from poor nutrition and inadequate parenting.

Moore never passed any year and was granted only social promotions

until he dropped out altogether shortly after he was kicked out of

the house at age fourteen.

     Moore also produced substantial evidence of impaired mental

development and functioning, and some evidence of organic brain

damage resulting from severe trauma.         See Zant v. Stephens, 103



                                    62
S. Ct. 2733, 2747 (1983) (mental illness militates in favor of a

lesser penalty); Whitley, 977 F.2d at 157 (granting relief where

counsel failed to develop independent evidence of mental disease or

defect).     Moore offered the testimony of Dr. Robert Borda, who

holds a Ph.D. in psychology and a Ph.D. in physiology.                 Borda

reviewed Moore’s school records, as well as psychological testing

performed when Moore was in school, and psychological testing

conducted while Moore was incarcerated for this offense in 1989.

Both sets of tests indicate that Moore’s intelligence is in the

borderline    retarded    range.     Borda    testified      that   Moore’s

performance on other tests, such as the Bender-Gestalt, indicate

that Moore’s ability to perform in an uncontrolled environment is

actually lower than indicated by his borderline IQ, and would very

likely fall    squarely   within   the   retarded   range.     Borda    also

testified that the psychological testing performed when Moore was

in school suggested that Moore suffered a severe trauma to the head

or brain.    Borda testified that such an injury would have impaired

Moore’s ability to function beyond the limitations reflected in the

intelligence testing alone. Based upon the materials reviewed, Dr.

Borda testified that Moore’s mental age at the time of the offense

was estimated to be fourteen, as compared to his still relatively

youthful biological age of nineteen.         In addition to the school

records and psychological testing described, Moore also offered

evidence that the Texas Rehabilitation Commission conducted a



                                   63
psychological evaluation on Moore when he was released from prison

in 1979.     Although the records of that psychological evaluation

were   destroyed   in   1984,   they    would   have   been   available   for

counsel’s review at the time of Moore’s 1980 capital trial.

       Moore also maintained in the state evidentiary hearing that

counsel could have relied upon his prison record and early release,

as evidence tending to negate the state’s burden on the future

dangerousness issue.      Skipper v. South Carolina, 106 S. Ct. 1669

(1986) (evidence that a prisoner would not pose a future danger in

the prison community if spared the death penalty and imprisoned for

life must be considered potentially mitigating in a capital case).

The penitentiary package introduced by the state demonstrated that

Moore was first arrested three years after he left home, at age

seventeen.     Moore was convicted and sentenced to eight years.

Moore was nonetheless released after only two years. The state was

permitted to interpret Moore’s record for the jury, and relied upon

that interpretation in closing argument.          Specifically, the state

noted that Moore had four separate convictions, and argued that

Moore’s prior record demonstrated a pattern that required an

affirmative finding on the special issue of future dangerousness.

As noted above, Moore’s counsel did not respond with their own

interpretation of the penitentiary package.            Neither did counsel

clarify that Moore was sentenced for each of the four offenses on

the same day, that Moore began serving his sentence for each of the



                                       64
four convictions on the same day, or that Moore was released from

serving the balance of the four concurrently imposed sentences

after only two years.       In fact, Moore’s counsel simply stipulated

that the documents comprising the penitentiary package, and by

inference   the   state’s    interpretation     of   those    documents,   was

correct.

     In the state hearing, Bonner admitted that he was aware of

some aspects of Moore’s troubled childhood.          Bonner conceded that,

despite this knowledge, he did not conduct any investigation for

the purpose of developing mitigating evidence.               Bonner justified

this failure to investigate with his view that mitigating evidence

of a troubled family background or impaired mental functioning is

per se inconsistent with an alibi defense.           Bonner also suggested

that this was a “guilt/innocence” case rather than a “punishment”

case.   Somewhat inconsistently, Bonner also testified that there

was no reason not to offer the previously redacted and exculpatory

portions of Moore’s confession once the jury had rejected Moore’s

alibi defense with the guilty verdict.          Indeed, Bonner testified

that the    jury’s   rejection   of   Moore’s    alibi   defense    made   the

exculpatory portions of Moore’s unredacted confession admissible

and relevant on the issue of punishment. Based upon this evidence,

the state habeas court found that counsel made a strategic decision

not to present mitigating background evidence at the punishment

phase of Moore’s trial.       The state habeas court did not make any

fact finding with respect to counsel’s failure to offer Moore’s

                                      65
unredacted confession during the punishment phase of the trial.

     The district court considered and rejected the state court’s

fact finding that trial counsel made an informed strategic decision

not to present mitigating evidence.      The district court noted that

counsel’s purported decision was neither informed by an adequate

investigation nor undergirded by any logical strategic purpose.

For the reasons that follow, we affirm the district court.

     Notwithstanding the constitutional stature of appropriate

mitigating evidence in a capital case, counsel’s failure to develop

or present mitigating background evidence is not per se deficient

performance.     See Ransom v. Johnson, 126 F.3d 716, 723 (5th Cir.),

cert. denied, 118 S. Ct. 361 (1997); West, 92 F.3d at 1408; King v.

Puckett, 1 F.3d 280, 284 (5th Cir. 1993).          To the contrary, a

considered strategic or tactical decision not to present mitigating

evidence that is made after a thorough investigation of the law and

facts relevant to all plausible lines of defense is presumed to be

within the wide range of professionally reasonable assistance

defined by Strickland.     Strickland, 104 S. Ct. at 2066; Whitley,

977 F.2d at 158; Drew v. Collins, 964 F.2d 411, 422 (5th Cir.

1992); Wilkerson v. Collins, 950 F.2d 1054, 1065 (5th Cir. 1992);

McCoy v. Lynaugh, 874 F.2d 954, 964 (5th Cir. 1989) (counsel’s

decision   not   to   present   mitigating   evidence   is   entitled   to

deference when based upon an informed and reasoned practical

judgment).   Stated differently, Strickland requires that we defer


                                    66
to counsel’s decision not to present mitigating evidence or not to

present a certain line of mitigating evidence when that decision is

both   fully    informed   and   strategic,     in   the   sense   that    it   is

expected, on the basis of sound legal reasoning, to yield some

benefit or avoid some harm to the defense.             Strickland does not,

however, require deference to decisions that are not informed by an

adequate    investigation    into    the   controlling       facts   and    law.

Whitley, 977 F.2d at 157-58; see also Andrews v. Collins, 21 F.3d

612, 623 (5th Cir. 1994) (counsel’s strategic decision entitled to

deference because supported by an adequate investigation which

included contact with at least 27 people); Whitley, 977 F.2d at 157

(counsel’s failure to pursue crucial line of defense held to be

professionally unreasonable); Drew, 964 F.2d at 423 (counsel’s

strategic decision entitled to deference because counsel made

“reasonable inquiries” into Drew’s mental state); Wilkerson, 950

F.2d at 1064-65 (affording strategic decision deference where

record established the counsel retained an investigator to explore

whether mitigating evidence relating to defendant’s background or

mental ability was available); Bouchillon v. Collins, 907 F.2d 589,

597 (5th Cir. 1990) (“Tactical decisions must be made in the

context    of   a   reasonable   amount    of   investigation,       not   in   a

vacuum.”); McCoy, 874 F.2d at 964 (finding scope of investigation

reasonable where counsel investigated possibility of mitigating

evidence by interviewing everyone on a list provided by the capital


                                     67
defendant and determined none of them had anything good to say

about the defendant); Jones v. Thigpen, 788 F.2d 1101, 1103 (5th

Cir. 1986) (“counsel either neglected or ignored critical matters

of mitigation").    Similarly, Strickland does not require deference

to those decisions of counsel that, viewed in light of the facts

known at the time of the purported decision, do not serve any

conceivable strategic purpose.      See Strickland, 104 S. Ct. at 2061

(“Counsel may not exclude certain lines of defense for other than

strategic reasons.”); Boyle v. Johnson, 93 F.3d 180 (5th Cir. 1996)

(explaining basis for counsel’s strategic decision not to offer

mitigating evidence identified by the defendant), cert. denied, 117

S. Ct. 968 (1997); Whitley, 977 F.2d at 158 (“Whether counsel’s

omission   served   a   strategic   purpose   is   a   pivotal   point   in

Strickland and its progeny.         The crucial distinction between

strategic judgment calls and just plain omissions has echoed in the

judgments of this court.”) (footnote omitted); Profitt, 831 F.2d at

1249 (Strickland does not require deference to decisions which do

not yield any conceivable benefit to the defense); Bell v. Lynaugh,

828 F.2d 1085, 1090 (5th Cir. 1987) (when counsel makes an informed

and considered decision not to present mitigating evidence, the

issue becomes whether the decision was reasonable ); Wilson, 813

F.2d at 672 (remanding for evidentiary hearing because record did

not reflect whether counsel made a sound strategic decision not to

present mitigating evidence of troubled background and mental

                                    68
impairment);     Lyons,       770     F.2d        at    534-35    (finding     deficient

performance    because        there    was       no    sound     strategic     basis   for

counsel’s    failure     to    object       to     evidence      of   prior   offenses);

Mattheson,    751   F.2d      at    1439-40        (explaining        strategic     purpose

motivating    counsel’s       decision        to       exclude    evidence     of    mental

impairment from sentencing phase); Moore v. Maggio, 740 F.2d 308,

315-19 (5th Cir. 1984) (explaining basis of counsel’s considered

decision to limit investigation by excluding implausible lines of

mitigating evidence).8

      Moore maintains that counsel’s failure to present mitigating

evidence is not entitled to a presumption of reasonableness because

it was neither informed by a reasonable investigation nor supported

by any logical position that such failure would benefit Moore’s

defense.     We agree.        “[C]ounsel has a duty to make reasonable

investigations      or   to    make     a    reasonable          decision     that   makes

particular investigations unnecessary.”                    Strickland, 104 S. Ct. at

2066; Mattheson, 751 F.2d at 1439-40; Bell, 828 F.2d at 1088.

Counsel is "not required to pursue every path until it bears fruit

or until all conceivable hope withers."                        Lovett v. Florida, 627

F.2d 706, 708 (5th Cir. 1980).                        But strategic decisions made


  8
     We are dealing, in this case, with the deference required to
counsel’s decisions.   Obviously, a competent defendant may, as
master of his or her own defense, elect to forgo the presentation
of mitigating evidence. See, e.g., Lowenfield v. Phelps, 817 F.2d
285, 290 (5th Cir. 1987), aff’d, 108 S. Ct. 546 (1988); Mattheson,
751 F.2d at 1439-40; see also Strickland, 104 S. Ct. at 2066.

                                             69
without     an    adequate   investigation      into   the   facts    and   law

controlling plausible defensive theories are reasonable only to the

extent that reasonable professional judgment supports counsel’s

limitation on the investigation.            Strickland, 104 S. Ct. at 2066;

Ransom, 126 F.3d at 723; Whitley, 977 F.2d at 157-58; Bouchillon,

907 F.2d at 597; Bell, 828 F.2d at 1088.           With those principles in

mind, we note at the outset that this is not a case in which

counsel had no notice and no reason to suspect that a background

investigation       would    produce   potentially     valuable      mitigating

evidence.         Compare Bouchillon, 907 F.2d at 597-98 (counsel’s

failure to investigate despite knowledge that further investigation

might be fruitful constituted deficient performance), with Ransom,

126 F.3d at 723; West, 92 F.3d at 1408; Andrews, 21 F.3d at 623-24

(failure to investigate not deficient performance where counsel had

no reason to believe that further investigation might be fruitful).

Bonner testified that he was aware of Moore’s troubled background

at trial.        That awareness, which included knowledge that Moore’s

family was physically abusive, should have triggered some sort of

inquiry into Moore’s background.             See Motley, 18 F.3d at 1228

(counsel’s awareness of and decision to present evidence of child

abuse while failing to investigate “neurological damage and other

evidence that would have been in the same vein” as the child abuse

evidence actually presented may have been unreasonable). Moreover,

this is not a case in which counsel made some limited inquiry, and


                                       70
the defendant is alleging that counsel should have focused upon

additional     areas    of     inquiry     or    unearthed        some    obscure    or

tangentially relevant evidence.            Compare Whitley, 977 F.2d at 159

(granting relief based upon counsel’s complete and total failure to

investigate    a   critical      issue),       and    Jones,   788    F.2d    at    1103

(granting     relief      where     counsel          completely      abdicated      the

responsibility     to    investigate       the       availability    of    mitigating

evidence), with Bell, 828 F.2d at 1088 (denying relief where

counsel     conducted    a     thorough    independent         investigation        into

defendant’s mental state because, notwithstanding the additional

evidence offered by the defendant on collateral review, there was

no evidence counsel neglected or ignored the defendant’s mental

state), and Thompson v. Cain, 161 F.3d 802, 813 (5th Cir. 1998)

(rejecting petitioner’s contention that counsel should have delved

further into his mental state in case where sociologist testified

regarding the petitioner’s background and relationships).                      To the

contrary, Bonner conceded in the state evidentiary hearing that he

made   no   inquiry     into    Moore’s    background       for     the   purpose    of

developing mitigating background evidence of any sort.                       Likewise,

although Moore’s confession made accidental shooting a plausible

alternative defensive theory at both the guilt and punishment

phases of Moore’s trial, counsel never made any investigation

intended to test that theory.             To be clear, we are dealing here

with   counsel’s       complete,    rather       than      partial,       failure    to


                                          71
investigate whether there was potentially mitigating evidence that

could be presented during the punishment phase of Moore’s trial.

That fact distinguishes this case from those cases in which we have

rejected similar claims because the record established counsel

conducted an adequate investigation, but made an informed trial

decision not to use the potentially mitigating evidence because it

could have a prejudicial backlash effect on the defense.           See,

e.g., Darden v. Wainwright, 106 S. Ct. 2464, 2474 (1986) (counsel’s

failure to present mitigating evidence relating to defendant’s

character, psychiatric evaluation and history as a family man did

not constitute deficient performance where such evidence would have

opened the door to otherwise excluded evidence that defendant had

prior   criminal   convictions,   was   diagnosed   as   a   sociopathic

personality, and had in fact abandoned his family); Mattheson, 751

F.2d at 1439-40 (counsel made reasonable strategic decision to omit

presentation of mitigating evidence of mental impairment where such

evidence would have opened door to known evidence that defendant

was a violent sociopath).   Given that counsel’s conduct in failing

to develop or present mitigating evidence was not informed by any

investigation and not supported by reasonably professional limits

upon investigation, we find that there is no decision entitled to

a presumption of reasonableness under Strickland.        Moreover, the

record does not otherwise contain any justification for limiting,

or in this case, completely omitting, any investigation into


                                  72
Moore’s background or the facts that might support counsel’s

accidental shooting argument during the punishment phase of the

trial.9     We   therefore   find     counsel’s       complete   failure    to

investigate   Moore’s    background      and   the    facts   underlying   the

accidental shooting theory argued during the punishment phase to be

professionally   unreasonable    and     deficient      performance   in   the

context of this case.

      Of equal importance, we agree with the district court that

counsel’s decision not to present any mitigating evidence was not

motivated or justified by any strategic or tactical rationale. See

Whitley, 977 F.2d at 158-59 & nn. 21-22; Profitt, 831 F.2d at 1249;

Lyons, 770 F.2d at 534-35 (Strickland does not require deference

when there is no conceivable strategic purpose that would explain

counsel’s conduct).     The state habeas court’s fact finding, to the

extent it is contrary, finds no support in the record and was

properly rejected by the district court.             See 28 U.S.C. § 2254(d)

(1994).

      Bonner’s only justification for completely failing to develop

or offer available mitigating evidence was that mitigating evidence

of any type or quantity is per se inconsistent with an alibi



  9
     The record does suggest that counsel were unprepared and did
not expect to proceed to the punishment phase of Moore’s trial
immediately after the guilty verdict was returned late in the
afternoon. Rather than requesting a continuance, however, counsel
agreed to proceed. The evidentiary portion of the punishment phase
was concluded only ten minutes later.

                                    73
defense.      Bonner’s view is overbroad and insufficient alone,

without any reference to why that justification would apply in this

case, to justify counsel’s complete failure to investigate for the

purpose of making an informed decision and failure to offer any

mitigating evidence.     See Stafford v. Saffle, 34 F.3d 1557 (10th

Cir. 1994) (finding deficient performance and rejecting argument

that an alibi defense during the guilt phase is per se inconsistent

with mitigating evidence relating to the defendant’s personal

background); Brewer, 935 F.2d 850 (granting relief on claim that

counsel failed to offer mitigating evidence during the sentencing

phase in case involving an alibi defense at the guilt phase).

     On appeal, the Director tries to put the best face on Bonner’s

justification by arguing that counsel made a strategic decision not

to present mitigating evidence based upon the possibility that the

jury entertained a “residual doubt” about Moore’s alibi defense.

This Court has recognized that, in an appropriate capital case,

counsel’s decision to rely upon the jury’s residual doubt about the

defendant’s    guilt   may   be   not    only   reasonable,   but   highly

beneficial, to a capital defendant.       See, e.g., Andrews, 21 F.3d at

623 n.21.

     This is not a residual doubt case.           Moore’s alibi defense

failed miserably.      The testimony in support of that defense was

internally inconsistent and failed for the most part to place Moore

in Louisiana at the time the offense was committed.            The state


                                    74
responded with overwhelming evidence of Moore’s involvement in

similar extraneous offenses as well as narrowly tailored rebuttal

evidence refuting Moore’s alibi.             In what was undoubtedly one of

his most reasonable decisions as trial counsel, Bonner himself

essentially abandoned the alibi defense during closing argument at

the guilt phase by telling the jury that it did not matter whether

Moore and his sister testified truthfully.               The jury deliberated

briefly, asking only for copies of Moore’s “confessions,” then

rejected Moore’s alibi defense by returning a verdict of guilty.

     More importantly, Moore’s counsel did not adhere to the alibi

defense during the punishment phase of Moore’s trial.                    Although

Bonner challenged the quantum of the state’s proof, neither Bonner

nor Devine attempted to resurrect the defeated alibi defense.                   To

the contrary, counsel Devine earnestly argued that the shooting was

accidental.    Thus, counsel made an entirely reasonable decision to

pursue the accidental shooting theory as a plausible alternative to

alibi during the punishment phase of Moore’s trial.                Given these

facts,    there    was   no   logical   or    factual    support   for    and   no

conceivable strategic purpose to be achieved by excluding the

potentially mitigating background evidence identified by Moore.

     Furthermore, there is more in this case than simply a general

failure to conduct an investigation or to present mitigating

evidence of the type traditionally found in capital cases.                In this

case,    counsel   also   failed   to    make    use    of   readily   available

evidence. Specifically, counsel failed to support their punishment

                                        75
phase jury argument that the shooting was accidental with the best

evidence of that theory, Moore’s own statements that the shooting

was   accidental.   Counsel   also   failed   to   capitalize   on   the

opportunity to argue Moore’s early release from prison as a factor

mitigating against an affirmative response on the special issue of

future dangerousness.   Finally, the effect of counsel’s deficient

performance is not reduced by any guilt phase or punishment phase

evidence that can be construed as potentially mitigating.       Compare

Jones, 788 F.2d at 1103 (finding ineffective assistance where

counsel presented no mitigating evidence at all), with Motley, 18

F.3d at 1228 (refusing to find deficient performance where proposed

mitigating evidence is cumulative of other testimony offered during

guilt phase of capital trial).       As with counsel’s failure to

investigate, we are dealing here with a complete, rather than

partial, failure to offer any mitigating evidence on Moore’s

behalf.   Our decision that counsel failed to make a strategic

decision entitled to deference under Strickland, and that counsel’s

conduct was in this case professionally unreasonable, is heavily

influenced by these additional omissions, for which neither the

record nor common sense can provide any answer.

      For the foregoing reasons, we affirm the district court’s

holding that counsel did not make an informed or strategic decision

not to investigate, develop or present mitigating evidence that is

entitled to deference under Strickland.       We likewise affirm the


                                76
district court’s holding that counsel’s failure to investigate or

offer available mitigating evidence was professionally unreasonable

and   constituted     deficient     performance          within       the    meaning      of

Strickland.



                                          VI.

      Finally, we come to the prejudice prong of the Strickland

analysis.     The Director argues that neither counsel’s failure to

investigate extraneous offenses admissible only because Moore chose

the   alibi    defense,      nor    counsel’s      redaction          of     exculpatory

statements in the otherwise admissible and otherwise inculpatory

confession, nor counsel’s obliteration of the alibi defense in

their cross-examination of Officer Autrey is relevant to the

district court’s       grant   of    relief,      that    is,     a    new       punishment

hearing.      The Director’s argument may be reduced to the premise

that deficient performance occurring at the guilt phase of a

capital trial may not be deemed to prejudice a capital defendant

during the punishment phase of a capital trial.                        We reject this

notion.       When,   as   here,    the    same   jury     considered            guilt    and

punishment, the question is whether the cumulative errors of

counsel rendered       the   jury’s       findings,      either       as    to    guilt    or

punishment, unreliable. See Strickland, 104 S. Ct. at 2064 (relief

is appropriate when “the conviction or death sentence resulted from




                                           77
a breakdown in the adversary process that renders the result

unreliable”).

      The district court declined to find prejudice at the guilt

phase of the trial, a legal conclusion with which we agree.                                Like

the district court, we too are concerned by the multiple lapses of

trial counsel, and by the fact that much of the evidence against

Moore      came   in     as    a    result        of    counsel’s       pathetically       weak

presentation       of    the       alibi    defense       or   as   a   direct    result     of

counsel’s deficient performance.                       Nonetheless, we are unable to

state that any particular deficiency in trial counsel’s performance

at   the    guilt       phase,      or     even    the    cumulative       effect    of     all

deficiencies at the guilt phase, is sufficient to render the guilty

verdict in Moore’s case unreliable.

      The district court reached a different result with respect to

the punishment          phase      of    Moore’s       trial,    holding    (1)     that    the

aggregate effect of counsel’s deficient performance resulted in a

certain death sentence, and (2) that, absent counsel’s deficient

performance, the jury would likely have sentenced Moore to life

imprisonment.          On appeal, we must determine whether there is a

reasonable        probability            that,      but    for      counsel’s     deficient

performance, the jury might have answered the special issues

submitted in the punishment phase differently.                           Whitley, 977 F.2d

at 159; Duhamel v. Collins, 955 F.2d 962, 965-66 (5th Cir. 1992);

Wilkerson, 950 F.2d at 1065; Profitt, 831 F.2d at 1249.                              For the


                                                  78
reasons that follow, we conclude that such a reasonable probability

exists.

       We conclude that counsel’s deficient performance, including

counsel’s performance during the guilt phase of Moore’s trial,

prejudiced the outcome of the punishment phase of Moore’s trial.

Counsel was deficient for failing to investigate and respond to

information in the state’s file about extraneous offenses that

counsel knew would be admissible directly as a result of Moore’s

chosen alibi      defense.      As   a   result,      counsel    were    completely

unprepared to address the state’s rebuttal evidence and completely

unprepared    to    cross-examine        the       state’s    damaging     rebuttal

witnesses, who testified that Moore was involved in two similar

robberies on the two Fridays preceding the April 25, 1980 robbery

of the Birdsall Super Market.            This damaging evidence, which was

virtually untested by defense counsel, has obvious relevance to the

punishment   phase    special    issues       of    deliberateness      and   future

dangerousness, and was offered by the state in argument as support

for an affirmative finding on those issues.                See Bryant, 28 F.3d at

1415   (finding    ineffective       assistance       of     counsel    based   upon

counsel’s failure to interview potential witnesses).                   Nonetheless,

and notwithstanding counsels’ decision to abandon the ill-fated

alibi defense during the penalty phase of Moore’s trial, counsel

was completely unprepared to question or otherwise answer any

aspect of this damaging evidence as it related to the jury’s



                                         79
deliberation of Moore’s punishment.          While counsels’ deficiency in

this regard is insufficient, standing alone, to support a finding

of   Strickland     prejudice,   counsels’     failure     to   investigate   by

interviewing witnesses disclosed to counsel by the state and

counsels’ failure to proceed reasonably in light of that evidence

once disclosed, when viewed in light of counsels’ other failures,

does play a supporting role in our determination that Moore was

prejudiced during the penalty phase of his capital trial.

      Counsel rendered deficient performance with respect to their

handling of Moore’s confession during the guilt phase of Moore’s

trial.    Specifically, counsel made an illogical and irrational

decision to exclude exculpatory language, permitting only the

state’s version of events to go to the jury.             Counsel then made no

objection when the state breached its pre-submission agreement not

to rely upon the excluded portions of the confession, by arguing to

the jury that the excluded portions supported the state’s theory

that the confession was valid.              Counsel continued to stand by

silently as the state misled the jury by stating, in the context of

its discussion of the excluded portions of the confession, that

there    was   no   contention   in   the    case   that   the   shooting     was

accidental.     Notwithstanding that conduct, counsel then switched

tracks almost immediately thereafter by arguing to the jury during

the punishment phase that the shooting was indeed accidental.

Counsel’s unreasonable decision to remove the accidental shooting



                                      80
theory from the jury, coupled with their failure to object to the

state’s    misleading       argument,   and   their   failure    to   offer   the

unredacted confession during the penalty phase, which would have

impeached the state’s argument that accidental shooting was not at

issue and supported counsel’s punishment phase argument, prejudiced

Moore because it removed Moore’s contention that the shooting was

accidental from the jury’s consideration.             There is a reasonable

probability that evidence supporting counsel’s argument that the

shooting was accidental, which was the only plausible defensive

theory at the punishment phase, would have influenced the jury’s

deliberations on the issue of deliberateness.                See Whitley, 977

F.2d at 158-60; Jones, 788 F.2d at 1103.

       Counsel rendered deficient performance by eliciting damaging

evidence far beyond the scope of direct examination in their cross

examination      of   the    state’s    first     witness,   Officer     Autrey.

Counsel’s cross-examination of Autrey established many elements of

the State’s case-in-chief against Moore through the state’s first

witness.    To the extent that some details were likewise elicited

from   another    state     witness,    Officer    Ott,   they   were   likewise

elicited by Moore’s own counsel on cross-examination.                   Although

Autrey’s detailed and damaging testimony was primarily relevant on

the issue of Moore’s guilt, no other witness provided the same

detailed account of the details of Moore’s offense.               We therefore

conclude that the testimony elicited from Autrey by Moore’s counsel


                                        81
was also relevant to and probably contributed in some measure to

the jury’s determination of the punishment phase special issues of

deliberateness and future dangerousness.

     Finally, counsel rendered deficient performance by failing to

investigate, develop, or present available mitigating evidence

relating   to    Moore’s     background,   Moore’s     contention   that   the

shooting was accidental, and Moore’s prison record during the

punishment phase of Moore’s trial.              Moore submitted substantial

mitigating      background    evidence     in    the   state   habeas   corpus

evidentiary hearing. That evidence has no demonstrated prejudicial

or double-edged characteristics in the context of this case, and

counsel failed to offer any reasonable justification for their

failure to investigate whether such evidence existed. While we are

troubled by counsel’s complete and total failure to investigate

Moore’s background, despite knowledge placing counsel on notice

that such an inquiry would be fruitful, our ultimate determination

that counsel’s failures in this regard prejudiced Moore rests

heavily upon the fact that counsel also failed to use what limited

mitigating evidence was readily available.             Specifically, counsel

failed to submit Moore’s unredacted confession to the jury in

support of the punishment phase argument that the shooting was

accidental. Once again, counsel’s omission effectively removed the

only plausible defensive theory from the jury’s consideration.

Moreover, counsel failed to respond to the state’s prejudicial and

misleading arguments about the effect of Moore’s penitentiary

                                      82
package by clarifying the duration and extent of Moore’s criminal

history and by highlighting Moore’s early release.   Moore’s prison

record was clearly relevant on the issue of future dangerousness.

See Skipper, 106 S. Ct. 1669.    While merely permitting, without

objection, the admission of the penitentiary package, might not

have independently constituted deficient performance or created the

probability of prejudice, there is a reasonable probability that

counsel’s failure to respond to specific misleading argument by the

state about Moore’s prison record impacted the outcome of the

jury’s deliberations on the issue of both punishment phase special

issues of deliberateness and future dangerousness.

     This is not a case in which the nature of the offense or the

strength of the state’s punishment phase evidence requires the

conclusion that the specific evidence proposed by the petitioner

would not have made any difference with respect to the outcome of

the punishment phase.   Cf. Strickland, 104 S. Ct. at 2071 (finding

no prejudice where state’s overwhelming presentation of evidence

relating to aggravating factors supporting imposition of death

penalty); Jones v. Johnson, 171 F.3d 270 (5th Cir. 1999) (finding

no prejudice where the brutal and lengthy nature of the murder, the

defendant’s confessions, and the lack of other mitigating evidence

required the conclusion that counsel’s failure to present the

proposed evidence would not have made any difference with respect

to the outcome of the sentencing phase), pet. for cert. filed,


                                 83
(U.S. June 17, 1999) (No. 98-9808); Sharp v. Johnson, 107 F.3d 282

(5th Cir. 1997) (finding no prejudice where horrendous nature of

crime and circumstances would have overwhelmed mitigating evidence

identified by defendant).       Given the facts of this case, we have no

trouble concluding that, taken together, counsel’s failure to

investigate Moore’s proposed defense by interviewing and preparing

for the state witnesses to Moore’s extraneous conduct, counsel’s

inexplicable    and   illogical      failure    to    require      submission       of

exculpatory    language    in   Moore’s    confession     together         with    the

inculpatory language submitted to the jury, counsel’s damaging

cross-examination     of   Officer    Autrey,    which        in   and    of   itself

established most elements of the case-in-chief against Moore, and

counsel’s complete failure to either investigate, develop, or

present available and potentially availing mitigating evidence

supporting counsel’s argument that the shooting was accidental,

during the punishment phase of Moore’s trial, including counsel’s

failure to offer an unredacted and available copy of Moore’s

purported confession in support of counsel’s closing argument

during the punishment phase that the shooting was accidental, are

sufficient     to   demonstrate    prejudice         within    the       meaning    of

Strickland.     Absent those inexcusable and unreasonable failures,

there is a reasonable probability that the outcome of Moore’s

punishment phase would have been different.              Whitley, 977 F.2d at

159; Duhamel, 955 F.2d at 965-66; Wilkerson, 950 F.2d at 1065;


                                      84
Profitt, 831 F.2d at 1249.        We therefore conclude that trial

counsel’s   cumulative   errors   rendered    the   result   of   Moore’s

punishment phase unreliable and affirm the district court’s grant

of relief as to punishment only.



                                  VII.

     The district court granted the writ of habeas corpus and

ordered that the state court of conviction grant Moore a new trial

on the issue of punishment only.        On appeal, the Director argues

that the district court exceeded its authority by ordering the

state court to conduct a new punishment trial.

     We agree.   A federal habeas court has the power to grant a

writ of habeas corpus.     Duhamel, 955 F.2d at 968.         The federal

habeas court is without power, however, to order that the state

conduct a new punishment hearing.         King, 1 F.3d at 287.      When

relief in a capital case is limited to punishment only, as in this

case, the proper course is to enter an order granting the writ, but

permitting the state court of conviction a reasonable period of

time in which to decide whether: (1) to hold a new trial on the

issue of punishment only, as permitted by TEX. CODE CRIM. PROC. art.

44.29(c), or (2) to vacate the habeas petitioner’s sentence and to

impose a sentence less than death.       Granviel v. Estelle, 655 F.2d

673 (5th Cir. Sept. 1981); see also Whitley, 977 F.2d at 161;

Jones, 788 F.2d at 1103.   We therefore remand with instructions to


                                   85
enter such an order.



                            CONCLUSION

     For the foregoing reasons, the district court’s determination

that Moore’s trial counsel rendered constitutionally deficient

performance which prejudiced the outcome of the punishment phase of

Moore’s capital trial is AFFIRMED as modified by this opinion.   The

cause is REMANDED to the district court with instructions to enter

an order granting the writ of habeas corpus, but conditioning the

issuance of that writ upon the passage of a reasonable but certain

period of time during which the state court of conviction may cure

the constitutional error by vacating Moore’s death sentence and

imposing a sentence less than death, or by conducting a new

punishment hearing pursuant to Texas Code of Criminal Procedure

art. 44.29(c).




                                86